Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 1 of 45




             EXHIBIT J
     Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 2 of 45



 1   Richard M. Heimann (063607)              Maya Saxena (Pro hac vice)
     rheimann@lchb.com                        msaxena@saxenawhite.com
 2   Katherine C. Lubin (259826)              Joseph E. White (Pro hac vice)
     kbenson@lchb.com                         jwhite@saxenawhite.com
 3   Michael K. Sheen (288284)                Lester R. Hooker (241590)
     msheen@lchb.com                          lhooker@saxenawhite.com
 4
     LIEFF CABRASER HEIMANN &                 SAXENA WHITE P.A.
 5   BERNSTEIN, LLP                           150 East Palmetto Park Road,
     275 Battery Street, 29th Floor           Suite 600
 6   San Francisco, CA 94111                  Boca Raton, FL 33432
     Telephone: (415) 956-1000                Telephone: (561) 394-3399
 7   Facsimile: (415) 956-1008                Facsimile: (561) 394-3382
 8
     Attorneys for Plaintiff Fire & Police    Attorneys for Plaintiff The City of
 9   Pension Association of Colorado and      Birmingham Retirement and Relief System
     Co-Lead Counsel                          and Co-Lead Counsel
10

11
                              UNITED STATES DISTRICT COURT
12
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
       IN RE WELLS FARGO & COMPANY         Lead Case No. 3:16-cv-05541-JST
14     SHAREHOLDER DERIVATIVE
       LITIGATION                          DECLARATION OF SHANE P. SANDERS
15     ___________________________________ IN SUPPORT OF CO-LEAD COUNSEL'S
                                           MOTION FOR AWARD OF ATTORNEYS'
16     This Document Relates To:           FEES FILED ON BEHALF OF ROBBINS
                                           ARROYO LLP
17     ALL ACTIONS.
                                           Date: August 1, 2019
18                                         Time: 2:00 P.M.
                                           The Honorable Jon S. Tigar
19                                         Courtroom 9, 19th Floor

20
21

22

23

24

25

26

27

28
      DECLARATION OF SHANE P. SANDERS IN SUPPORT OF CO-LEAD COUNSEL'S MOTION FOR AWARD
                                OF ATTORNEYS' FEES FILED ON BEHALF OF ROBBINS ARROYO LLP
                                                             LEAD CASE NO. 3:16-CV-05541-JST
        Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 3 of 45




 1          I, SHANE P. SANDERS, declare as follows:

 2          1.      I am Of Counsel at Robbins Arroyo LLP ("Robbins Arroyo" or the "Firm"). I submit

 3 this declaration in support of Co-Lead Counsel's application for an award of attorneys' fees in

 4 connection with services rendered in the above-captioned derivative action (the "Action"). I have

 5 personal knowledge of the matters set forth herein, and if called upon, could and would testify

 6 thereto.

 7          2.      At the outset of this litigation, Robbins Arroyo, together with Saxena White P.A.

 8 ("Saxena White"), worked to organize the related derivative actions, including by moving for
 9 consolidation and for the appointment of co-lead counsel. The Firm thereafter worked closely with

10 Court-appointed Co-Lead Counsel—Saxena White and Lieff Cabraser Heimann & Bernstein,

11 LLP—in connection with, among other things, briefing in opposition to the defendants' motions to

12 dismiss; legal research into various discovery issues; and reviewing the documents produced by the

13 defendants in this case.

14          3.      The information in this declaration and its exhibits regarding the time spent on the
15 Action by Robbins Arroyo's attorneys and other professional support staff is based on

16 contemporaneous daily time records regularly prepared and maintained by the Firm in the ordinary

17 course of business. I am the attorney who oversaw and conducted the day-to-day activities in the

18 litigation, and I, together with attorneys working under my direction, reviewed the Firm's daily time

19 records to confirm their accuracy.

20          4.      The purpose of this review was to confirm both the accuracy of the time entries as

21 well as the necessity for, and reasonableness of, the time committed to the litigation. As a result of

22 this review, reductions were made to time in the exercise of billing judgment. Time expended in

23 preparing the application for attorneys' fees has not been included in this report, and time for certain

24 timekeepers who had worked only a de minimis amount of total time on this case was also removed

25 from the time report.

26

27

28                                                   -1-
     DECLARATION OF SHANE P. SANDERS IN SUPPORT OF CO-LEAD COUNSEL'S MOTION FOR AWARD OF
                                   ATTORNEYS' FEES FILED ON BEHALF OF ROBBINS ARROYO LLP
                                                             LEAD CASE NO. 3:16-CV-05541-JST
        Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 4 of 45




 1          5.      As a result of this review and the adjustments made, I believe that the time reflected

 2 in the Firm's lodestar calculation as set forth in this Declaration is reasonable in amount and was

 3 necessary for the effective and efficient prosecution and resolution of the litigation.

 4          6.      The hourly rates for Robbins Arroyo's attorneys and professional support staff

 5 included in the exhibits to this Declaration are the usual and customary rates set by the firm for each

 6 individual. The hourly rates billed for each Robbins Arroyo attorney are set using data derived

 7 from the 2016 Annual Billing Rates Survey published by ALM Legal Intelligence and the 2009

 8 Bankruptcy Billing Survey published by ALM Legal Intelligence regarding the rates charged for the
 9 services of lawyers with comparable experience by the corporate defense firms we regularly face in

10 shareholder derivative and securities litigation. We also monitor court filings by plaintiffs' firms

11 with comparable shareholder rights practices and reputations to ensure that our hourly rates are

12 comparable. These hourly rates are the same as, or comparable to, the rates accepted by courts in

13 other shareholder derivative litigation or securities class action litigation including courts in this

14 Circuit. Different timekeepers within the same employment category (e.g., partners, associates,

15 paralegals, etc.) may have different rates based on a variety of factors, including years of practice,

16 years at the firm, year in the current position (e.g., years as a partner), relevant experience, relative

17 expertise, and the rates of similarly experienced peers at our firm or other firms. For personnel who

18 are no longer employed by Robbins Arroyo, the lodestar calculation is based upon the billing rates

19 of such personnel in his or her final year of employment by the Firm.

20          7.      Attached as Exhibit 1 is a summary lodestar chart which lists (1) the name of each

21 timekeeper at Robbins Arroyo who devoted more than de minimis time to the Action; (2) their title

22 or position (e.g., partner, associate, staff attorney, paralegal); (3) the total number of hours they

23 worked on the Action from January 12, 2017, through and including June 10, 2019; (4) their current

24 hourly rate; (5) their lodestar; and (6) a brief description of the primary work they performed in

25 connection with this case.

26          8.      As reflected in Exhibit 1, the total number of hours expended on this Action by my

27 firm from January 12, 2017, through June 10, 2019, is 240.25. The total lodestar for my firm for

28                                                    -2-
     DECLARATION OF SHANE P. SANDERS IN SUPPORT OF CO-LEAD COUNSEL'S MOTION FOR AWARD OF
                                   ATTORNEYS' FEES FILED ON BEHALF OF ROBBINS ARROYO LLP
                                                             LEAD CASE NO. 3:16-CV-05541-JST
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 5 of 45




 1 that period is $82,030. This reported lodestar excludes 679.75 hours, and a lodestar of $241,710,

 2 that reflects the work performed by Robbins Arroyo prior to the Court's appointment of Co-Lead

 3 Counsel in this Action on January 12, 2017.

 4          9.      Attached as Exhibit 2 are summary descriptions of the principal tasks in which each

 5 attorney and the principal support staff in the Firm were involved in this Action.

 6          10.     Exhibit 3 sets forth brief biographical summaries for each timekeeper listed in

 7 Exhibit 1, including information about his/her position, education, and relevant experience.

 8          11.     Exhibit 4 is an Excel spreadsheet which lists (1) the name and position of each
 9 timekeeper; (2) the hours incurred by that timekeeper in each month in each of 10 different task

10 categories; (3) the hourly rate charged for each timekeeper; and (4) his or her lodestar at his or her

11 rate. The time reflected includes time spent from January 12, 2017, through June 10, 2019.

12          12.     Exhibit 5 summarizes certain of the information contained in Exhibit 4. Specifically,
13 the "Summary of Categories by Month" tab reflects the total hours spent by all of the Firm's

14 timekeepers in each of the 10 task categories during each month. Exhibit 5 also shows the total

15 lodestar for all timekeepers for each month at his or her rate.

16          13.     Exhibit 6 also summarizes certain of the information contained in Exhibit 4.
17 Specifically, the "Summary of Categories by Timekeeper" tab reflects the hours spent during the

18 entire case by each timekeeper in each of the 10 task categories, and also reflects each timekeeper's

19 individual hours and lodestar at their rates.

20          14.     Attached as Exhibit 7 is a copy of Robbins Arroyo's firm resume.

21          15.     Electronic copies of the three Excel spreadsheets, Exhibits 4, 5, and 6, will be lodged

22 with the Courtroom deputy.         We will provide the Court with any further documentation or

23 explanation with respect to our lodestar, including our detailed daily time records, upon request by

24 the Court.

25 ///

26 ///

27 ///

28                                                   -3-
     DECLARATION OF SHANE P. SANDERS IN SUPPORT OF CO-LEAD COUNSEL'S MOTION FOR AWARD OF
                                   ATTORNEYS' FEES FILED ON BEHALF OF ROBBINS ARROYO LLP
                                                             LEAD CASE NO. 3:16-CV-05541-JST
        Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 6 of 45




 1             I declare under penalty of perjury that the foregoing is true and correct to the best of my

 2 knowledge, information, and belief.

 3 Executed on: June 27, 2019

 4                                                      ROBBINS ARROYO LLP
 5

 6                                                      SHANE P. SANDERS (237146)
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     1365847
27

28                                                    -4-
      DECLARATION OF SHANE P. SANDERS IN SUPPORT OF CO-LEAD COUNSEL'S MOTION FOR AWARD OF
                                    ATTORNEYS' FEES FILED ON BEHALF OF ROBBINS ARROYO LLP
                                                              LEAD CASE NO. 3:16-CV-05541-JST
Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 7 of 45




              EXHIBIT 1
                         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 8 of 45
                                                                                                            Exhibit 1



                                          TIME REPORT - Wells Fargo
                                        FIRM NAME: Robbins Arroyo LLP
                                     Category Lodestar Chart by Professional
                                              1/12/2017 - 6/10/2019


Name                Position                 Total Hours     Current Rate     Historical Lodestar      Current Lodestar
Brian Robbins       Partners                          2.75   $       825.00   $             2,268.75   $         2,268.75
Felipe Arroyo       Partners                          5.25   $       825.00   $             4,331.25   $         4,331.25
Shane Sanders       Of Counsel                       31.25   $       600.00   $            18,750.00   $        18,750.00
Eric M. Carrino     Associates                       37.00   $       375.00   $            13,875.00   $        13,875.00
Lindsey C. Herzik   Associates                       17.50   $       375.00   $             6,562.50   $         6,562.50
Jacob W. Ogbozo     Project Attorneys                71.75   $       300.00   $            21,525.00   $        21,525.00
Devin J. Colonna    Paralegals                       58.75   $       200.00   $            11,750.00   $        11,750.00
Jamie L. Collins    Corporate Research                7.25   $       180.00   $             1,305.00   $         1,305.00
Brennan P. Whalen   Corporate Research                8.75   $       190.00   $             1,662.50   $         1,662.50
Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 9 of 45




              EXHIBIT 2
      Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 10 of 45




                                         EXHIBIT 2

              In re Wells Fargo & Company Shareholder Derivative Litigation,
                             Lead Case No. 3:16-cv-05541-JST

             Robbins Arroyo LLP Summary Descriptions of Work Performed

PARTNERS

BRIAN J. ROBBINS (2.75 hours): Mr. Robbins was involved in litigation strategy throughout
the course of the litigation.

FELIPE J. ARROYO (5.25 hours): Mr. Arroyo was involved in litigation strategy, as well as
the Firm's document review efforts.

OF COUNSEL

SHANE P. SANDERS (31.25 hours): Mr. Sanders was primarily responsible throughout the
litigation for supervising the day-to-day handling and strategy of the litigation for Robbins
Arroyo after the appointment of Co-Lead Counsel. Among other things, Mr. Sanders assisted in
opposing defendants' motions to dismiss; performed legal research directed by Court-appointed
Co-Lead Counsel in support of plaintiffs' motion work; and assisted in organizing, coordinating,
and overseeing Robbins Arroyo's review of the documents produced by the defendants in this
Action.

ASSOCIATES

ERIC M. CARRINO (37 hours): Mr. Carrino assisted in organizing, coordinating, and
overseeing Robbins Arroyo's review of the documents produced by the defendants in this Action.

LINDSEY C. HERZIK (17.5 hours): Ms. Herzik reviewed for relevance and escalation and
coded documents produced by the defendants in this Action.

STAFF ATTORNEYS

JACOB W. OGBOZO (71.75 hours): Mr. Ogbozo reviewed for relevance and escalation and
coded documents produced by the defendants in this Action.

SUPPORT STAFF –Paralegals and Corporate Research Staff

DEVIN J. COLONNA (58.75 hours): Ms. Colonna was formerly a member of the Firm's
Paralegal Department. Under the supervision of Shane P. Sanders, Ms. Colonna performed
paralegal work in this case, including monitoring the news and related case dockets to keep the
team apprised of relevant developments, and maintaining physical and electronic case materials
(including discovery).

                                          EXHIBIT 2
                                           PAGE 1
     Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 11 of 45




JAMIE L. COLLINS (7.25 hours); and BRENNAN P. WHALEN (8.75 hours): Ms. Collins
was formerly a member, and Mr. Whalen is currently a member, of the Firm's Corporation
Research Department. Ms. Collins and Mr. Whalen were responsible for monitoring the news
and related case dockets to keep the case team apprised of relevant developments. In addition,
they performed factual research projects directed by and in furtherance of the efforts of the
attorneys on the case.




                                         EXHIBIT 2
                                          PAGE 2
Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 12 of 45




              EXHIBIT 3
      Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 13 of 45




                                           EXHIBIT 3

               In re Wells Fargo & Company Shareholder Derivative Litigation,
                              Lead Case No. 3:16-cv-05541-JST

                        Robbins Arroyo LLP Timekeeper Biographies

PARTNERS

BRIAN J. ROBBINS

Mr. Robbins is a co-founder and the managing partner of Robbins Arroyo LLP and oversees the
management of the firm and its practice areas. He has committed his entire career to
representing shareholders, employees, consumers, and businesses in complex litigation matters.
Focusing on shareholder rights litigation, Mr. Robbins has served as lead or co-lead counsel in
many complex, multi-party actions across the country on behalf of U.S. and international clients.
He has secured hundreds of millions of dollars in monetary recoveries and comprehensive
corporate governance enhancements for shareholders and the public corporations in which they
have invested.

In Titan, Inc. Securities Litigation, No. 04-CV-0676-LAB (NLS) (S.D. Cal. Dec. 20, 2005), Mr.
Robbins helped obtain a $61.5 million recovery, one of the largest securities fraud class action
recoveries in San Diego's history, and in In re Tenet Healthcare Corporation Derivative
Litigation, No. 01098905 (Cal. Super Ct.-Santa Barbara Cty. May 5, 2006), aff'd, No. B192252
(Cal. App. Sept. 20, 2007), he helped recover $51.5 million for Tenet and sweeping corporate
governance enhancements and remedial measures. In In re OM Group, Inc. Derivative
Litigation, No. 1:03-CV-0020 (N.D. Ohio Nov. 10, 2005), Mr. Robbins secured $29 million for
OM Group, the removal of the company's long term chief executive officer, the addition of two
shareholder-nominated directors, and other corporate governance reforms, and in In re Wireless
Facilities, Inc. Derivative Litigation, No. 04-CV-1663-JAH-(NLS) (S.D. Cal. Mar. 30, 2010),
Mr. Robbins was instrumental in obtaining the forfeiture of stock and/or stock options back to
the company by certain officers, restricted voting rights for certain former officers and directors,
monetary reimbursement to the company, and corporate governance reforms, such as the
addition of two independent directors to the board and an annual review of the chairman's
performance. Mr. Robbins was also instrumental in achieving an extraordinary settlement on
behalf of his shareholder client in Kloss v. Kerker, No. 50-2010-CA-018594-XXXX-MB (Fla.
Cir. Ct.-Palm Beach Cty. May 27, 2011), which virtually saved vitamin and supplement retailer
Vitacost.com, Inc. from bankruptcy and helped to preserve the equity interests of its
shareholders.

Mr. Robbins is recognized nationally as a leader in the plaintiffs' bar. He has authored articles in
several national publications and speaks to audiences as an authority on securities litigation,
corporate governance, and shareholder rights topics. For his leadership and achievements, he has
been named a Super Lawyer for the past 12 years (2007–2019), Best of the Bar by San Diego
Business Journal (2014–2016), and a Top 50 Attorney in San Diego by Super Lawyers (2014,

                                           EXHIBIT 3
                                            PAGE 1
      Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 14 of 45




2016, 2018). He was also recognized by Best Lawyers in America for Securities Litigation
(2016-2018), and a Top Attorney by The Daily Transcript (2015).

Mr. Robbins earned his Master of Laws (LL.M.) in Securities and Financial Regulation from the
Georgetown University Law Center in 1998 and received his Juris Doctor from Vanderbilt Law
School in 1997. While at Vanderbilt, Mr. Robbins served as research assistant for two corporate
and securities law professors: Professor Donald C. Langevoort, former Special Counsel for the
U.S. Securities and Exchange Commission in the Office of the General Counsel, and the late
Professor Larry D. Soderquist, one of the most respected professors in the field of corporate and
securities law. He earned his Bachelor of Arts in Sociology from the University of California,
Berkeley in 1993 after only two and a half years of study. Mr. Robbins is licensed to practice
law in the State of California and the State of Connecticut, and has been admitted to the U.S.
District Courts for the Northern, Central, and Southern Districts of California, the District of
Colorado, the District of Connecticut, and the Western District of Texas, as well as the U.S.
Courts of Appeals for the Second, Fifth, Sixth, Ninth, and Tenth Circuits.

FELIPE J. ARROYO

Mr. Arroyo has over 25 years of litigation experience and concentrates his practice on complex
shareholder litigation. He has helped secure results for shareholders and companies in high-
profile shareholder derivative suits and securities class actions, and has represented shareholders
in a variety of industries including insurance, finance, banking, technology, and pharmaceuticals.
He has successfully litigated derivative cases against top executives of publicly traded companies
who participated in a range of misconduct, including stock option backdating, the global
subprime meltdown, misappropriation, insider trading, and various types of false or misleading
statements. He has also litigated cases stemming from mergers and acquisitions in a variety of
industries.

Litigation teams led by Mr. Arroyo have recovered hundreds of millions of dollars for companies
and shareholders. For example, Mr. Arroyo played an instrumental role in recovering $70
million for Cardinal Health shareholders in Staehr v. Walter, No. 02-CVG-11-0639 (Ohio Ct.
C.P.-Del. Cty. Dec. 17, 2007), which resulted in one of the largest shareholder derivative
monetary recoveries in history. In In re KB Home Shareholder Derivative Litigation, No. 2:06-
CV-05148-FMC (CTx) (C.D. Cal. Feb. 9, 2009), Mr. Arroyo helped obtain a $30 million cash
benefit for KB Home shareholders, as well as the implementation of preventative corporate
governance measures. In Martinez v. Toll, No. 2:09-cv-00937-CDJ (E.D. Pa. Mar. 27, 2013),
Mr. Arroyo served as co-lead counsel in shareholder derivative litigation against the directors of
luxury home builder Toll Brothers, Inc. The case arose out of misrepresentations about company
earnings projections and insider trading by the company's officers and directors. After four years
of contentious litigation and myriad discovery, Mr. Arroyo helped secure one of the largest
Brophy settlements ever, a $16.25 million cash payment for the company, including a $6.45
million payment from the executive directors.

Prior to joining Robbins Arroyo LLP, Mr. Arroyo practiced complex commercial litigation for
over a decade at a prominent Los Angeles-based law firm. There he represented a diverse client
base of Fortune 500 companies. An experienced trial lawyer, Mr. Arroyo also directed a
                                           EXHIBIT 3
                                            PAGE 2
      Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 15 of 45




public/private partnership called the Trial Advocacy Prosecution Program (TAPP), during which
he supervised, trained, and advised attorneys on trial strategy and practice while they litigated
misdemeanor jury trials on a pro bono basis for a municipal client. Mr. Arroyo also served as
general counsel to a fitness company for two years where he successfully prosecuted a global
patent infringement litigation campaign, and he practiced complex commercial litigation,
including litigating securities fraud cases, while with a prominent New York-based law firm.

Mr. Arroyo is Co-Chair of the Class Actions & Derivative Suits Subcommittee for the American
Bar Association's Section of Litigation and previously served as a member of the Board of
Governors at the Association of Business Trial Lawyers in San Diego (2012-2014). He
frequently speaks on shareholder litigation and corporate governance topics to investor and legal
communities. Mr. Arroyo was recognized as a Super Lawyer (2015-2019), named a Super
Lawyers Top 50 attorney in San Diego (2016), and a Recommended Attorney in M&A
Litigation by Legal 500 (2016).

Mr. Arroyo earned his Juris Doctor from Yale Law School in 1992. While at Yale, he served as
a senior editor of the Yale Law Journal and as a director of the Yale Moot Court of Appeals. In
1989, he earned his Bachelor's in Economics from the University of California, Los Angeles,
where he served as a member of the A.S.U.C.L.A Finance Committee. Mr. Arroyo is licensed to
practice law in the State of California and the District of Columbia, and has been admitted to the
U.S. District Courts for the Northern and Central Districts of California and the District of
Colorado, as well as the U.S. District Courts of Appeals for the Second and Ninth Circuits.

OF COUNSEL

SHANE P. SANDERS

Mr. Sanders represents individual and institutional investors in shareholder derivative actions,
securities fraud class actions, and mergers and acquisitions actions. He has helped prosecute
shareholder litigation that recouped millions of dollars from fraudulent corporate officers and
secured the implementation of extensive corporate governance reforms at public corporations. In
so doing, Mr. Sanders has successfully opposed numerous dispositive motions, including
motions based on demand futility.

Mr. Sanders helped litigate shareholder derivative litigation on behalf of Fifth Street Finance
Corp., In re Fifth Street Finance Corp. Shareholder Derivative Litigation, Lead Case No. 3:15-
cv-01795-RNC (D. Conn. Dec. 13, 2016), based on allegations that the company's officers and
directors caused Fifth Street to pursue reckless asset growth strategies, employ aggressive
accounting and financial reporting practices, and pay excessive fees to its investment advisor to
inflate the investment advisor's perceived value in advance of its initial public offering. Mr.
Sanders was instrumental in the discovery efforts and settlement negotiations and mediations,
and helped secure an outstanding settlement for Fifth Street and its stockholders, including
advisory fee reductions worth at least $30 million to Fifth Street, and comprehensive corporate
governance, oversight, and conflicts management enhancements to substantially improve the
compliance control environment at Fifth Street and reduce the likelihood of a recurrence of
similar wrongdoing in the future. Mr. Sanders was the lead associate in In re Koss Corporation
                                           EXHIBIT 3
                                            PAGE 3
      Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 16 of 45




Shareholder Derivative Litigation, No. 10-CV-2422 (Wis. Cir. Ct.-Milwaukee Cty. Sept. 22,
2011), a shareholder derivative action that involved the theft of tens of millions of dollars from
the company by one of its executive officers. In that case, Mr. Sanders and his fellow counsel
defeated defendants' motion to dismiss based on demand futility and negotiated a settlement that
provided for the implementation of extensive corporate governance changes, including the
separation of the positions of chairman of the board of directors, chief executive officer, and
chief financial officer; the appointment of a lead independent director; enhanced accounting and
audit functions; and the implementation of a plan requiring the reimbursement of excess
incentive-based compensation in the event of a financial restatement. In In re Fossil, Inc.
Derivative Litigation, No. 3:06-cv-01672-F (N.D. Tex. July 6, 2011), Mr. Sanders supported a
team in multi-year derivative litigation that achieved a settlement securing $8.6 million payment
for Fossil from individual defendants and industry leading corporate governance reform, such as
declassifying the election of directors to the board. Mr. Sanders was the lead associate in
Paschetto v. Shaich, No. 08-SL-CC00805 (Mo. Cir. Ct.-St. Louis Cty. April 8, 2011), a
shareholder derivative action on behalf of Panera Bread Company in which Mr. Sanders helped
the firm defeat defendants' motion to dismiss based on demand futility and negotiate a settlement
that provided substantial benefits to the company and its shareholders. In In re Vitesse
Semiconductor Corporation, No. Civ240483 (Cal. Sup. Ct.-Ventura Cty. Oct. 17, 2008), Mr.
Sanders was part of a team that achieved the return of more than $13 million from company
insiders and valuable corporate governance improvements. In In re Ligand Pharmaceuticals,
Inc. Derivative Litigation, No. GIC834255 (Cal. Super. Ct.-San Diego Cty. Oct. 12, 2006), Mr.
Sanders supported a team that persuaded the court that demand on the board of directors was
futile and subsequently defeated all of defendants' other motions, and helped obtain a $14 million
payment to the corporation and significant corporate governance improvements for the company.
For his achievements, Mr. Sanders was recognized by his peers as a Super Lawyer Rising Star
(2015).

Mr. Sanders received his Juris Doctor degree in 2004 from the University of San Diego School
of Law. While in law school, Mr. Sanders served as a law clerk at the San Diego County Public
Defender's Office, and he was a member of the Association of Trial Lawyers of America and
USD's Sports and Entertainment Law Society. He also participated in USD's Thorsnes Closing
Argument Competition and Senior Honors Moot Court Competition, receiving among the
highest marks for his written briefs. Mr. Sanders graduated from the University of California,
Santa Barbara in 2001 with a Bachelor of Arts degree in Sociology. He is licensed to practice
law in the State of California, and has been admitted to the U.S. District Courts for the Northern,
Central, and Southern Districts of California and the District of Colorado, as well as the U.S.
Courts of Appeals for the First, Second, and Ninth Circuits.

ASSOCIATES

ERIC M. CARRINO

Eric M. Carrino focuses his practice on representing individual and institutional shareholders in
complex securities litigation addressing unfair mergers and acquisitions, securities fraud, and
excessive fees charged by mutual fund advisors.

                                           EXHIBIT 3
                                            PAGE 4
      Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 17 of 45




First joining the firm in 2011, Mr. Carrino worked as a client relations specialist before attending
law school. In that role, he developed a passion for protecting the rights and interests of
shareholders by working closely with the firm's clients and supporting the firm's Stock Watch
program.

Mr. Carrino is a member of the Association of Business Trial Lawyers, the Honorable William
B. Enright American Inn of Court, and the Public Justice Foundation.

Mr. Carrino holds a Juris Doctor degree from the University of San Diego School of Law with a
concentration in corporate and securities law. He graduated cum laude and was the recipient of
the Law Faculty Honor Scholarship, the Faculty Outstanding Scholar Award, and the CALI
Award for Corporate Deals, among others. While in law school, he was a member of the San
Diego Law Review and clerked for a Los Angeles-based aviation and aerospace law firm, as well
as for Robbins Arroyo LLP. Mr. Carrino graduated cum laude from the University of California,
Los Angeles with a Bachelor of Science degree in Political Science. He is licensed to practice in
the State of California, and has been admitted to the Southern District of California and Eastern
District of Wisconsin.

LINDSEY C. HERZIK
Lindsey Herzik represents clients in shareholder rights litigation.
Prior to joining Robbins Arroyo LLP, Ms. Herzik worked at a full service law firm in Phoenix,
Arizona, where she gained litigation experience in a wide range of practice areas and honed her
drafting, discovery, and negotiation skills. Ms. Herzik also completed a clerkship for the
Honorable Diane Humetewa in the U.S. District Court for the District of Arizona.
Ms. Herzik earned her Juris Doctor degree from University of San Diego School of Law, where
she graduated magna cum laude. While in law school, Ms. Herzik was comments editor of the
San Diego Law Review, served as a judicial extern for the Honorable Gonzalo P. Curiel in the
U.S. District Court, Southern District of California, and was a research assistant to Professor
Herbert Lazerow. Ms. Herzik received her Bachelor of Arts in Journalism from Loyola
University Chicago, where she graduated cum laude.

STAFF ATTORNEYS

JACOB W. OGBOZO

Mr. Ogbozo focuses his practice on complex litigation, including shareholder rights and antitrust
actions.

Prior to joining Robbins Arroyo LLP, Mr. Ogbozo worked as a staff attorney for a prominent
shareholder plaintiffs firm. Previously, Mr. Ogbozo was a staff attorney for a California-based
environmental law firm.

Mr. Ogbozo obtained his Juris Doctor degree from University of San Diego School of Law.
While in law school, he served as a legal intern for the Office of the County Counsel for the

                                            EXHIBIT 3
                                             PAGE 5
      Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 18 of 45




County of San Diego and as a judicial intern for the Honorable Paul A. Magnuson of the United
States District Court for the District of Minnesota. Mr. Ogbozo earned his Bachelor of Arts
degree in Political Science, International Studies, and Spanish Language from the University of
Minnesota. He is licensed to practice in the State of California.

SUPPORT STAFF

DEVIN J. COLONNA

Prior to joining the firm in 2015, Ms. Colonna was a paralegal at a prominent defense firm.

EDUCATION: Arizona State University, B.A.

BRENNAN P. WHALEN

EDUCATION: Franklin Pierce University, B.A.

JAMIE L. COLLINS

EDUCATION: University of Cincinnati, M.A., Southern Utah University, B.A.




                                          EXHIBIT 3
                                           PAGE 6
Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 19 of 45




              EXHIBIT 4
                              Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 20 of 45
                                                                                                           Exhibit 4



                                                                                               TIME REPORT - Wells Fargo
                                                                                             FIRM NAME: Robbins Arroyo LLP
                                                                                     Category Lodestar Chart by Timekeeper and Month
                                                                                                   1/12/2017 - 6/10/2019


Categories:
(1) Investigations, Factual Research                                                                                      (6) Legal research & writing, drafting pleadings, briefing motions
(2) Plaintiff-side Document Review                                                                                        (7) Court appearances and prep/follow-up
(3) Defendant/third Party Document Review                                                                                 (8) Litigation strategy, correspondence with Ds, case mgmt.
(4) Other Discovery Work- memos, correspondence, meet & confers                                                           (9) Mediation
(5) Depositions; preparation and support for same                                                                         (10) Expert work

TIMEKEEPER                                            1           2        3          4           5            6                7              8             9             10          TOTAL HOURS          RATE         LODESTAR
Brian Robbins - Partner
January 2017                                          0           0        0          0           0           0.25              0              0             0              0                    0.25   $   825.00   $          206.25
April 2017                                            0           0        0          0           0            0                0            0.25            0              0                    0.25   $   825.00   $          206.25
May 2017                                              0           0       0.25        0           0           0.5               0              0             0              0                    0.75   $   825.00   $          618.75
January 2019                                          0           0        0          0           0            0                0            0.5             0              0                    0.50   $   825.00   $          412.50
February 2019                                         0           0        0          0           0            0                0            0.25            0              0                    0.25   $   825.00   $          206.25
April 2019                                            0           0        0          0           0            0                0            0.25            0              0                    0.25   $   825.00   $          206.25
May 2019                                              0           0        0          0           0           0.5               0              0             0              0                    0.50   $   825.00   $          412.50
Felipe Arroyo - Partner
February 2017                                         0           0        0          0           0            0                0            0.25            0              0                    0.25   $   825.00   $          206.25
March 2017                                            0           0        0          0           0           1.5               0              0             0              0                    1.50   $   825.00   $        1,237.50
May 2017                                              0           0        0          0           0           1.25              0              0             0              0                    1.25   $   825.00   $        1,031.25
June 2017                                             0           0        0          0           0           0.25              0              0             0              0                    0.25   $   825.00   $          206.25
August 2017                                           0           0        0          0           0           0.25              0              0             0              0                    0.25   $   825.00   $          206.25
October 2017                                          0           0        0          0           0           0.25              0              0             0              0                    0.25   $   825.00   $          206.25
March 2018                                            0           0        0          0           0            0                0            0.5             0              0                    0.50   $   825.00   $          412.50
May 2018                                              0           0        0          0           0           0.25              0              0             0              0                    0.25   $   825.00   $          206.25
June 2018                                             0           0        0          0           0           0.25              0              0             0              0                    0.25   $   825.00   $          206.25
January 2019                                          0           0        0          0           0            0                0            0.5             0              0                    0.50   $   825.00   $          412.50
Shane Sanders - Of Counsel
January 2017                                          0           0       0.75        0           0             4               0            1.25            0              0                    6.00   $   600.00   $        3,600.00
February 2017                                         0           0        0          0           0             0               0            0.5             0              0                    0.50   $   600.00   $          300.00
March 2017                                            0           0        0          0           0            1.5              0              0             0              0                    1.50   $   600.00   $          900.00
April 2017                                           0.5          0        0          0           0             0               0            0.5             0              0                    1.00   $   600.00   $          600.00
May 2017                                              0           0        0          0           0             1               0            1.5             0              0                    2.50   $   600.00   $        1,500.00
June 2017                                             0           0        0          0           0            0.5              0            0.75            0              0                    1.25   $   600.00   $          750.00
August 2017                                           0           0        0          0           0            0.5              0              0             0              0                    0.50   $   600.00   $          300.00
October 2017                                          0           0        0          0           0             0               0            2.25            0              0                    2.25   $   600.00   $        1,350.00
March 2018                                            0           0        0          0           0             0               0            0.5             0              0                    0.50   $   600.00   $          300.00
May 2018                                              0           0        0          0           0             0               0             1              0              0                    1.00   $   600.00   $          600.00
June 2018                                             0           0        0          0           0             0               0            0.5             0              0                    0.50   $   600.00   $          300.00
July 2018                                             0           0       2.25        0           0             0               0            2.5             0              0                    4.75   $   600.00   $        2,850.00
August 2018                                           0           0       4.25        0           0             0               0              0             0              0                    4.25   $   600.00   $        2,550.00
September 2018                                        0           0        1          0           0             0               0            0.75            0              0                    1.75   $   600.00   $        1,050.00
October 2018                                          0           0       0.5         0           0             0               0            0.25            0              0                    0.75   $   600.00   $          450.00
November 2018                                         0           0       0.5         0           0             0               0              0             0              0                    0.50   $   600.00   $          300.00
December 2018                                         0           0        0          0           0             0               0            0.75            0              0                    0.75   $   600.00   $          450.00
January 2019                                          0           0        0          0           0             0               0            0.5             0              0                    0.50   $   600.00   $          300.00
March 2019                                            0           0        0          0           0             0               0            0.5             0              0                    0.50   $   600.00   $          300.00
Eric M. Carrino - Associates
August 2018                                           0           0       25.75       0           0            0                0            3.25            0              0                   29.00   $   375.00   $       10,875.00
September 2018                                        0           0         4         0           0            0                0            1.25            0              0                    5.25   $   375.00   $        1,968.75
October 2018                                          0           0         0         0           0            0                0            1.25            0              0                    1.25   $   375.00   $          468.75
November 2018                                         0           0         0         0           0            0                0            0.75            0              0                    0.75   $   375.00   $          281.25
December 2018                                         0           0         0         0           0            0                0            0.25            0              0                    0.25   $   375.00   $           93.75
May 2019                                              0           0         0         0           0            0                0            0.5             0              0                    0.50   $   375.00   $          187.50
Lindsey C. Herzik - Associates
August 2018                                           0           0        4          0           0            0                0              0             0              0                    4.00   $   375.00 $          1,500.00
September 2018                                        0           0       13.5        0           0            0                0              0             0              0                   13.50   $   375.00 $          5,062.50
Jacob W. Ogbozo - Project Attorneys
September 2018                                       2.5          0        29         0           0            0                0              0             0              0                   31.50   $   300.00 $          9,450.00
October 2018                                          0           0       40.25       0           0            0                0              0             0              0                   40.25   $   300.00 $         12,075.00
Devin J. Colonna - Paralegals
January 2017                                           1          0        0          0           0           1.75              0            2.25            0              0                    5.00   $   200.00   $        1,000.00
February 2017                                          2          0        0          0           0           1.5               0            1.25            0              0                    4.75   $   200.00   $          950.00
March 2017                                           2.75         0        0          0           0            3               0             1.25            0              0                    7.00   $   200.00   $        1,400.00
April 2017                                           3.5          0        0          0           0           2.75              0            0.5             0              0                    6.75   $   200.00   $        1,350.00
May 2017                                             2.25         0        0          0           0           1.25              0            1.25            0              0                    4.75   $   200.00   $          950.00
June 2017                                            1.25         0        0          0           0           0.75              0            0.25            0              0                    2.25   $   200.00   $          450.00
July 2017                                            1.75         0        0          0           0           0.25              0              0             0              0                    2.00   $   200.00   $          400.00
August 2017                                          2.75         0        0          0           0           0.25              0            0.75            0              0                    3.75   $   200.00   $          750.00
September 2017                                       1.75         0        0          0           0            1               0             0.5             0              0                    3.25   $   200.00   $          650.00
October 2017                                         2.25         0       0.25        0           0             1               0            0.5             0              0                    4.00   $   200.00   $          800.00
November 2017                                        1.5          0        0          0           0           0.25              0            0.25            0              0                    2.00   $   200.00   $          400.00
December 2017                                        1.25         0        0          0           0            0               0             0.25            0              0                    1.50   $   200.00   $          300.00
January 2018                                           1          0        0          0           0           1.5               0            0.75            0              0                    3.25   $   200.00   $          650.00
February 2018                                          1          0        0          0           0           0.25              0              0             0              0                    1.25   $   200.00   $          250.00
March 2018                                           1.75         0        0          0           0            0              0.25           0.25            0              0                    2.25   $   200.00   $          450.00
April 2018                                           0.5          0        0          0           0            0               0             0.25            0              0                    0.75   $   200.00   $          150.00
May 2018                                               1          0        0          0           0           0.25              0              0             0              0                    1.25   $   200.00   $          250.00
June 2018                                            1.5          0        0          0           0            0               0              0              0              0                    1.50   $   200.00   $          300.00
July 2018                                            0.5          0        0          0           0           0.5               0              0             0              0                    1.00   $   200.00   $          200.00
August 2018                                          0.5          0        0          0           0            0               0              0              0              0                    0.50   $   200.00   $          100.00
Brennan P. Whalen - Corporate Research
January 2018                                         0.75         0        0          0           0            0                0              0             0              0                    0.75   $   190.00   $          142.50
July 2018                                            0.5          0        0          0           0            0                0              0             0              0                    0.50   $   190.00   $           95.00
August 2018                                          0.75         0        0          0           0            0                0              0             0              0                    0.75   $   190.00   $          142.50
September 2018                                       0.25         0        0          0           0            0                0              0             0              0                    0.25   $   190.00   $           47.50
October 2018                                         1.25         0        0          0           0            0                0              0             0              0                    1.25   $   190.00   $          237.50
November 2018                                          1          0        0          0           0            0                0              0             0              0                    1.00   $   190.00   $          190.00
December 2018                                        0.75         0        0          0           0            0                0              0             0              0                    0.75   $   190.00   $          142.50
January 2019                                         1.75         0        0          0           0            0                0              0             0              0                    1.75   $   190.00   $          332.50
February 2019                                          1          0        0          0           0            0                0              0             0              0                    1.00   $   190.00   $          190.00
March 2019                                           0.75         0        0          0           0            0                0              0             0              0                    0.75   $   190.00   $          142.50
Jamie L. Collins - Corporate Research
January 2017                                         2.75         0        0          0           0            0                0              0             0              0                    2.75   $   180.00   $          495.00
February 2017                                        0.5          0        0          0           0            0                0              0             0              0                    0.50   $   180.00   $           90.00
March 2017                                           0.5          0        0          0           0            0                0              0             0              0                    0.50   $   180.00   $           90.00
May 2017                                             2.75         0        0          0           0            0                0              0             0              0                    2.75   $   180.00   $          495.00
June 2017                                            0.25         0        0          0           0            0                0              0             0              0                    0.25   $   180.00   $           45.00
July 2017                                            0.5          0        0          0           0            0                0              0             0              0                    0.50   $   180.00   $           90.00

TOTAL                                                     50.75       0     126.25         0           0             29             0.25            34             0              0            240.25                $       82,030.00
Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 21 of 45




              EXHIBIT 5
                             Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 22 of 45
                                                                                                         Exhibit 5



                                                                                     TIME REPORT - Wells Fargo
                                                                                   FIRM NAME: Robbins Arroyo LLP
                                                                                   Category Lodestar Chart by Month
                                                                                         1/12/2017 - 6/10/2019


Categories:
(1) Investigations, Factual Research                                                                                       (6) Legal research & writing, drafting pleadings, briefing motions
(2) Plaintiff-side Document Review                                                                                         (7) Court appearances and prep/follow-up
(3) Defendant/third Party Document Review                                                                                  (8) Litigation strategy, correspondence with Ds, case mgmt.
(4) Other Discovery Work- memos, correspondence, meet & confers                                                            (9) Mediation
(5) Depositions; preparation and support for same                                                                          (10) Expert work

TIMEKEEPER                                       1                2       3         4            5              6                7               8              9              10           TOTAL            LODESTAR
                                                                                                                                                                                            HOURS
January 2017                                         3.75             -     0.75        -            -              6.00              -              3.50           -               -          14.00     $      5,301.25
February 2017                                        2.50             -      -          -            -              1.50              -              2.00           -               -           6.00     $      1,546.25
March 2017                                           3.25             -      -          -            -              6.00              -              1.25           -               -          10.50     $      3,627.50
April 2017                                           4.00             -      -          -            -              2.75              -              1.25           -               -           8.00     $      2,156.25
May 2017                                             5.00             -     0.25        -            -              4.00              -              2.75           -               -          12.00     $      4,595.00
June 2017                                            1.50             -      -          -            -              1.50              -              1.00           -               -           4.00     $      1,451.25
July 2017                                            2.25             -      -          -            -              0.25              -               -             -               -           2.50     $        490.00
August 2017                                          2.75             -      -          -            -              1.00              -              0.75           -               -           4.50     $      1,256.25
September 2017                                       1.75             -      -          -            -              1.00              -              0.50           -               -           3.25     $        650.00
October 2017                                         2.25             -     0.25        -            -              1.25              -              2.75           -               -           6.50     $      2,356.25
November 2017                                        1.50             -      -          -            -              0.25              -              0.25           -               -           2.00     $        400.00
December 2017                                        1.25             -      -          -            -               -                -              0.25           -               -           1.50     $        300.00
January 2018                                         1.75             -      -          -            -              1.50              -              0.75           -               -           4.00     $        792.50
February 2018                                        1.00             -      -          -            -              0.25              -               -             -               -           1.25     $        250.00
March 2018                                           1.75             -      -          -            -               -               0.25            1.25           -               -           3.25     $      1,162.50
April 2018                                           0.50             -      -          -            -               -                -              0.25           -               -           0.75     $        150.00
May 2018                                             1.00             -      -          -            -              0.50              -              1.00           -               -           2.50     $      1,056.25
June 2018                                            1.50             -      -          -            -              0.25              -              0.50           -               -           2.25     $        806.25
July 2018                                            1.00             -     2.25        -            -              0.50              -              2.50           -               -           6.25     $      3,145.00
August 2018                                          1.25             -    34.00        -            -               -                -              3.25           -               -          38.50     $     15,167.50
September 2018                                       2.75             -    47.50        -            -               -                -              2.00           -               -          52.25     $     17,578.75
October 2018                                         1.25             -    40.75        -            -               -                -              1.50           -               -          43.50     $     13,231.25
November 2018                                        1.00             -     0.50        -            -               -                -              0.75           -               -           2.25     $        771.25
December 2018                                        0.75             -      -          -            -               -                -              1.00           -               -           1.75     $        686.25
January 2019                                         1.75             -      -          -            -               -                -              1.50           -               -           3.25     $      1,457.50
February 2019                                        1.00             -      -          -            -               -                -              0.25           -               -           1.25     $        396.25
March 2019                                           0.75             -      -          -            -               -                -              0.50           -               -           1.25     $        442.50
April 2019                                            -               -      -          -            -               -                -              0.25           -               -           0.25     $        206.25
May 2019                                              -               -      -          -            -              0.50              -              0.50           -               -           1.00     $        600.00

TOTAL                                             50.75               -   126.25        -            -          29.00                0.25         34.00             -               -           240.25         82,030.00
Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 23 of 45




              EXHIBIT 6
                             Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 24 of 45
                                                                                                           Exhibit 6



                                                                                        TIME REPORT - Wells Fargo
                                                                                      FIRM NAME: Robbins Arroyo LLP
                                                                                   Category Lodestar Chart by Timekeeper
                                                                                            1/12/2017 - 6/10/2019


Categories:
(1) Investigations, Factual Research                                                                                     (6) Legal research & writing, drafting pleadings, briefing motions
(2) Plaintiff-side Document Review                                                                                       (7) Court appearances and prep/follow-up
(3) Defendant/third Party Document Review                                                                                (8) Litigation strategy, correspondence with Ds, case mgmt.
(4) Other Discovery Work- memos, correspondence, meet & confers                                                          (9) Mediation
(5) Depositions; preparation and support for same                                                                        (10) Expert work

TIMEKEEPER                                             1          2       3            4           5             6            7              8           9        10       TOTAL              RATE          LODESTAR
                                                                                                                                                                           HOURS
Brian Robbins - Partners                                 -            -     0.25           -           -          1.25             -          1.25       -         -           2.75      $     825.00   $       2,268.75
Felipe Arroyo - Partners                                 -            -      -             -           -          4.00             -          1.25       -         -           5.25      $     825.00   $       4,331.25
Shane Sanders - Of Counsel                              0.50          -     9.25           -           -          7.50             -         14.00       -         -          31.25      $     600.00   $      18,750.00
Eric M. Carrino - Associates                             -            -    29.75           -           -           -               -          7.25       -         -          37.00      $     375.00   $      13,875.00
Lindsey C. Herzik - Associates                           -            -    17.50           -           -           -               -           -         -         -          17.50      $     375.00   $       6,562.50
Jacob W. Ogbozo - Project Attorneys                     2.50          -    69.25           -           -           -               -           -         -         -          71.75      $     300.00   $      21,525.00
Devin J. Colonna - Paralegals                          31.75          -     0.25           -           -         16.25            0.25       10.25       -         -          58.75      $     200.00   $      11,750.00
Brennan P. Whalen - Corporate Research                  8.75          -      -             -           -           -               -           -         -         -           8.75      $     190.00   $       1,662.50
Jamie L. Collins - Corporate Research                   7.25          -      -             -           -           -               -           -         -         -           7.25      $     180.00   $       1,305.00

TOTAL                                                  50.75          -   126.25           -           -         29.00            0.25       34.00       -         -           240.25                   $      82,030.00
Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 25 of 45




              EXHIBIT 7
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 26 of 45
                                                                                                5040 Shoreham Place
                                                                                                San Diego, CA 92122
                                                                                                619.525.3990 phone
                                                                                                619.525.3991 fax
                                                                                                www.robbinsarroyo.com



                                               FIRM RESUME
Robbins Arroyo LLP 1 is a nationally recognized shareholder rights law firm dedicated to the prosecution of
shareholder derivative and class action lawsuits. We are committed to the principle that the directors and
managers of publicly traded corporations must be held accountable to the owners of the enterprise – the
shareholders. A leader in corporate governance reform, Robbins Arroyo LLP has worked with individual and
institutional shareholders to improve board oversight, legal compliance, transparency, and responsiveness at
more than 120 Fortune 1000 companies. The firm has also helped secure several of the largest monetary
recoveries in the history of shareholder derivative litigation, and has helped clients to realize more than $1 billion
of value for themselves and the companies in which they have invested. For its achievements, the firm has
received numerous accolades, including recognition from U.S. News & World Report, which named the firm a
Best Law Firm for 2017-2019, Daily Journal, which named the firm a 2015 Top 25 Boutique in California, the
Legal 500, which named the firm a Leading Firm in Merger and Acquisition Litigation in 2013-2018, the National
Law Journal, which included the firm on its 2012 Litigation Boutiques Hot List, and ISS's Securities Class Action
Services, which has listed the firm among the nation's top shareholder plaintiffs' firms. Nine of Robbins Arroyo
LLP's attorneys were honored as Super Lawyers or Rising Stars in 2019. In addition, Robbins Arroyo LLP's co-
founder, Brian J. Robbins, is featured in Best Lawyers in America for Securities Litigation (2016-2019), in San
Diego Business Journal as Best of the Bar (2014-2016), and in The Daily Transcript as a Top Attorney (2015).

PRACTICE AREAS

In addition to representing individual and institutional investors in shareholder derivative actions, securities fraud
class actions, and securities class actions arising out of mergers and acquisitions, initial public offerings, and
going private transactions, Robbins Arroyo LLP's practice includes antitrust actions, Employee Retirement
Income Security Act (ERISA) actions, whistleblower actions under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the False Claims Act, and consumer class actions.

LEADERSHIP

Robbins Arroyo LLP's experienced attorneys provide skilled representation to clients through all phases of
complex litigation. The firm's partners include former federal prosecutors, defense counsel from top corporate
law firms, in-house counsel from leading financial institutions, and career shareholder rights litigators.
Collectively, they have litigated hundreds of cases in nearly every state, serving in numerous court-appointed
leadership roles in complex multi-jurisdictional litigation. They currently serve as lead or co-lead counsel in
dozens of cases nationwide. The firm's attorneys are supported by investigators, corporate research analysts,
client relations specialists, and legal support professionals, each of whom is dedicated to providing exceptional
client service. Our talented team has helped secure significant results for our clients. We feature below some
of the firm's achievements across the nation.

       Pirelli Armstrong Tire Corp. Ret. Med. Benefits Trust v. Hanover Compressor Co., No. H-02-0410
        (S.D. Tex. Feb. 6, 2004): Shareholders of Hanover Compressor Company, now known as Exterran
        Holdings Inc., a provider of natural gas compression services operating in the United States and select
        international markets, brought claims on behalf of the company against company officers and directors
        for breach of fiduciary duty, waste of corporate assets, abuse of control, and gross mismanagement.
        The claims arose out of an off-balance-sheet joint venture to build and operate a natural gas processing
        plant on barges off the coast of Nigeria. Robbins Arroyo LLP attorneys, serving as lead negotiators for
        derivative plaintiffs, secured extraordinary results for Hanover. First, Robbins Arroyo LLP achieved for
        the company approximately $57.4 million in compensation – consisting of a $26.5 million payment and
        the return of 2.5 million shares valued at approximately $30.9 million by an entity controlled by certain
        of the individual defendants. Second, Robbins Arroyo LLP helped secure corporate governance
        changes at the company that have been noted as "groundbreaking" and "unprecedented" benefits for
        Hanover, including the appointment of two shareholder-nominated directors and becoming one of the

1"Robbins Arroyo LLP" and "the firm" herein collectively refer to the firm's previous names of Robbins Umeda
LLP and Robbins Umeda & Fink, LLP.
    Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 27 of 45




    first companies in the United States to commit to implementing a five-year rotation rule for its outside
    audit firms.

   In re Nicor, Inc. S'holder Derivative Litig., No. 02 CH 15499 (Ill. Cir. Ct.-Cook Cnty. Mar. 29, 2005):
    The firm served as co-lead counsel for plaintiffs who brought claims for breach of fiduciary duty and
    unjust enrichment against several officers and directors of Nicor, Inc., one of the largest natural gas
    distributors in the United States. Plaintiffs alleged that Nicor's management made material
    misrepresentations to and omitted material information from the Illinois Commerce Commission and the
    company's shareholders and customers, and unlawfully manipulated the company's operating results.
    Robbins Arroyo LLP attorneys negotiated and secured personnel changes among Nicor’s executive
    officers and board members, as well as $33 million for Nicor.

   In re OM Group, Inc. Derivative Litig., No. 1:03-CV-0020 (N.D. Ohio Nov. 10, 2005): The firm served
    as lead counsel to plaintiffs in this derivative action arising out of a massive accounting fraud at this
    global solutions provider and specialty chemical manufacturer. During the litigation, our attorneys
    opposed and defeated defendants' motions to dismiss, reviewed thousands of documents produced
    during discovery, conducted expert discovery, and took over forty depositions of witnesses and
    defendants throughout the United States and Europe. Robbins Arroyo LLP obtained a settlement that
    included a $29 million payment to the company, the termination of the company’s chief executive officer,
    the addition of two shareholder-nominated directors, and the implementation of various other beneficial
    corporate governance procedures at the company.

   Lieb v. Unocal Corp., No. BC331316 (Cal. Super. Ct.-L.A. Cnty. Dec. 20, 2005): Robbins Arroyo LLP
    served as co-lead counsel for the public shareholders of Unocal Corporation in this securities class
    action against Unocal and several of its insiders, officers, and directors for self-dealing and breach of
    fiduciary duty in connection with the proposed sale of Unocal to Chevron Corporation. Plaintiffs alleged
    that Unocal's management failed to obtain the highest share price reasonably available by tailoring the
    proposed acquisition terms to meet the specific needs of acquirer Chevron, and by discouraging
    alternative bids. After obtaining broad expedited discovery, the firm was credited for helping Unocal
    shareholders to realize $500 million in additional consideration as a result of Chevron's increased bid of
    $17.4 billion. The firm also secured supplemental proxy statement disclosures before Unocal
    shareholders voted on whether to accept Chevron's bid over a nominally higher bid by the Chinese
    National Offshore Oil Corporation.

   In re Titan, Inc. Sec. Litig., No. 04-CV-0676-LAB (NLS) (S.D. Cal. Dec. 20, 2005): The firm served as
    co-lead counsel in this securities fraud class action against The Titan Corporation and certain of its
    officers and directors for violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934
    and breach of fiduciary duty. Robbins Arroyo LLP's efforts resulted in a recovery of $61.5 million for
    Titan's shareholders.

   In re Tenet Healthcare Corp. Derivative Litig., No. 01098905 (Cal. Super Ct.-Santa Barbara Cnty.
    May 5, 2006), aff'd, No. B192252 (Cal. App. Sept. 20, 2007): The firm served as co-lead counsel for
    the plaintiffs, who alleged that Tenet Healthcare Corp.'s top executives breached their fiduciary duties
    to the company by failing to monitor, investigate, and oversee Tenet's patient procedures, Medicare
    billing, and accounting practices. After prosecuting the case for over three years, Robbins Arroyo LLP's
    attorneys negotiated a comprehensive settlement, which included $51.5 million in cash contributions to
    Tenet and sweeping corporate governance reforms and other remedial measures designed to ensure
    the independence and accountability of the company’s board of directors. The new governance regime
    included separation of the positions of chief executive officer and chairman of the board of directors,
    strict internal financial controls, enhanced guidelines for stock ownership and stock retention, and a
    comprehensive insider trading policy. The settlement was upheld on appeal.

   In re Qwest Sav. & Inv. Plan ERISA Litig., No. 02-cv-00464 (D. Colo. Jan. 29, 2007): Robbins Arroyo
    LLP served on plaintiffs' executive committee in a class action brought as a civil enforcement suit for
    ERISA violations. The employees alleged that Qwest’s management repeatedly misrepresented the

                                              Page 2 of 20
    Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 28 of 45




    financial status of the company to its employees to encourage employees to make discretionary
    investments in Qwest common stock. When the truth about Qwest’s financial condition and egregious
    accounting manipulations was revealed, the price of Qwest common stock plummeted, but employees
    were restricted from selling their retirement fund shares under the terms of the Qwest Savings &
    Investment Plan. When the restriction was lifted, Qwest stock was trading at an all-time low, devastating
    the employees' retirement funds. After years of contentious litigation, Robbins Arroyo LLP helped
    achieve a $37.5 million settlement for the benefit of the employees who had invested in the retirement
    plan.

   Staehr v. Walter, No. 02-CVG-11-0639 (Ohio Ct. C.P.-Del. Cnty. Dec. 17, 2007) (hereinafter Cardinal
    Health): Robbins Arroyo LLP led the charge in derivative litigation on behalf of the plaintiff who brought
    claims against certain Cardinal officers and directors arising out of Cardinal's proposed stock-for-stock
    acquisition of Syncor International Corp. The action forced Cardinal to reduce the previously negotiated
    acquisition price for Syncor, saving the company millions of dollars. During the course of its work on
    the Syncor transaction, Robbins Arroyo LLP and other firms discovered that Cardinal insiders had
    engaged in a massive revenue inflation scheme to fraudulently overstate the company's financial
    performance. Robbins Arroyo LLP filed an amended complaint against several of Cardinal's officers
    and directors, defeated multiple motions to dismiss, and pursued and reviewed millions of pages of
    documents in discovery. The firm ultimately negotiated and resolved the matter by obtaining
    $70 million for the company—among the largest monetary recoveries ever in a shareholder derivative
    action. The settlement also required Cardinal's board of directors to implement significant corporate
    governance and internal accounting controls designed to improve the board's oversight of Cardinal's
    senior management and to prevent recurrence of the alleged accounting manipulations.

   In re Juniper Networks, Inc. Derivative Litig., No. 1:06-CV-064294 (Cal. Super. Ct.-Santa Clara Cnty.
    Dec. 4, 2008): Robbins Arroyo LLP served as co-lead counsel in this state shareholder derivative suit
    against several officers and directors of Juniper Networks, Inc., a global networking and communications
    technology company, for breach of fiduciary duty, abuse of control, gross mismanagement, waste of
    corporate assets, unjust enrichment, insider selling, accounting, and rescission in connection with a
    stock option backdating scheme. After extensively prosecuting the case, the firm helped secure
    substantive corporate governance reforms and the forfeiture of more than $22 million in stock options
    to the company from four executives and directors of the board.

   In re KB Home S'holder Derivative Litig., No. 2:06-CV-05148-FMC (CTx) (C.D. Cal. Feb. 9, 2009):
    Robbins Arroyo LLP served as co-lead counsel for the plaintiffs, who alleged that insiders of KB Home,
    Inc., a prominent builder of single family homes in the United States and France, manipulated their stock
    option grant dates to misappropriate millions of dollars in illicit compensation. Robbins Arroyo LLP's
    efforts helped return nearly $50 million in value to the company, including a cash payment of over $31
    million. In addition, the firm helped KB Home secure corporate governance enhancements and
    implement remedial measures, including separation of the chairman of the board and chief executive
    officer positions; declassification of the board of directors; majority voting for elections to the board;
    adoption of formal written procedures for the grant of stock options; and limits on future executive
    severance payments, among others.

   Overby v. Tyco Int'l Ltd., No. 02-CV-1357-B (D.N.H. Nov. 23, 2009): Robbins Arroyo LLP represented
    a class of employees of Tyco International Ltd., the largest electronics security provider in the world,
    when employees brought claims against the company for ERISA violations. Robbins Arroyo LLP helped
    obtain a $70 million settlement for the beneficiaries of Tyco's defined contribution retirement plan.

   In re Brocade Communications Systems, Inc. Derivative Litigation, No. 1:05CV041683 (Cal. Super.
    Ct.-Santa Clara County Jan. 28, 2010): Robbins Arroyo LLP represented plaintiffs in this shareholder
    derivative action against officers and directors of Brocade Communications Systems, Inc., an industry
    leader in data center networking solutions, following the announcement that Brocade would have to
    restate two fiscal years of financial statements to correct its improper accounting for stock-based
    compensation expenses. For years, Brocade’s insiders had engaged in a secret stock option

                                              Page 3 of 20
     Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 29 of 45




    backdating scheme designed to reward executives and recruit engineers with stock options priced below
    their fair market value as of the date of the grants. Robbins Arroyo LLP successfully petitioned the court
    to proceed with litigation to prevent an inadequate settlement of a related federal action, which would
    have released the officers, directors, and agents of the company responsible for the criminal backdating
    scheme for no money to the company nor a payment of attorney’s fees, even as the U.S. Government
    pursued and ultimately won criminal convictions against the responsible executives. After almost three
    years of diligently prosecuting the case, during which Robbins Arroyo LLP engaged in extensive motion
    practice, reviewed approximately three million pages of documents, and marshaled evidence from
    related cases involving the conduct at Brocade, Brocade's Special Litigation Committee retained
    Robbins Arroyo LLP to serve as its co-counsel, and, after presentations from Robbins Arroyo LLP,
    authorized the continued prosecution of claims against Brocade’s officers and directors and on behalf
    of the shareholders.

   In re PETCO Animal Supplies, Inc. S'holder Litig., No. GIC 869399 (Cal. Super. Ct.-San Diego Cnty.
    Mar. 26, 2010): Robbins Arroyo LLP served as co-lead counsel to the public shareholders of PETCO
    Animal Supplies, Inc., in a class action that sought to enjoin PETCO's insiders, directors, and affiliates
    from consummating any sale of PETCO unless and until the company implemented a procedure to
    ensure that PETCO's shareholders received the highest possible price for the sale. Over the course of
    three years, our attorneys engaged in extensive motion practice and document, expert, and witness
    discovery. Shortly before the case went to trial, Robbins Arroyo LLP assisted in achieving a settlement
    that secured a $16 million settlement fund for the class.

   In re Wireless Facilities, Inc. Derivative Litig., No. 04-CV-1663-JAH-(NLS) (S.D. Cal. Mar. 30, 2010):
    The firm served as co-lead counsel in the derivative action on behalf of an independent provider of
    security systems engineering for the wireless communications industry and, after more than five years
    of hard fought litigation, achieved a comprehensive settlement that required certain officers to forfeit
    significant amounts of stock and/or stock options back to the company, restricted voting rights for certain
    former officers and directors, secured monetary reimbursement to the company, and implemented a
    number of important changes to the company's corporate governance, such as the addition of two
    independent directors to the board and an annual review of the chairman's performance.

   In re Am. Int'l Group, Inc. Derivative Litig., No. 04 Civ. 8406 (DLC) (S.D.N.Y. Mar. 14, 2011): The firm
    was appointed lead counsel in the consolidated federal action alleging breach of fiduciary duty claims
    in connection with a bid-rigging scheme with Marsh & McLennan Companies, Inc., sham reinsurance
    transactions with General Re Corporation, and other activities intended to falsify American International
    Group, Inc.’s ("AIG") financial results. As part of a global settlement of the derivative claims on AIG's
    behalf, Robbins Arroyo LLP helped secure a $90 million payment to AIG, one of the largest monetary
    recoveries in the history of shareholder derivative actions.

   Kloss v. Kerker, No. 50-2010-CA-018594-XXXX-MB (Fla. Cir. Ct.-Palm Beach Cnty. May 27, 2011):
    Robbins Arroyo LLP worked with the parties to derivative litigation filed on behalf of the Internet's leading
    vitamin and supplement retailer, Vitacost.com, Inc., to save the $158 million market cap company from
    bankruptcy and to preserve the equity interests of its shareholders. Robbins Arroyo LLP was
    instrumental in achieving a settlement that enabled the company to bring its financial statements and
    Security and Exchange Commission ("SEC") filings current; allowed Vitacost to hold a long overdue
    shareholder meeting to address fundamental defects in the corporation's formation, board composition,
    and past stock issuances; and helped the company to persuade NASDAQ to lift its trading moratorium
    and provide the company and its shareholders access to the capital markets. The firm worked with the
    company's new board of directors to implement a series of corporate governance best practices,
    including a robust insider trading policy. Vitacost hired Robbins Arroyo LLP to evaluate and potentially
    to prosecute the company's claims against other parties relating to the defects in its formation, stock
    issuances, and other pre-IPO issues.




                                               Page 4 of 20
     Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 30 of 45




   Martinez v. Toll (Toll Bros., Inc.), No. 2:09-cv-00937-CDJ (E.D. Pa. Mar. 27, 2013); Pfeiffer v. Toll,
    No. 4140-VCL (Del. Ch. Mar. 15, 2013): Robbins Arroyo LLP represented shareholders in the Toll
    Brothers, Inc. shareholder derivative litigation in which plaintiffs alleged that certain company officers
    and directors, including the co-founders, traded on inside information and grossly misled investors about
    company earnings projections during a housing market downturn. After four years of contentious
    litigation, the firm helped secure one of the largest Brophy (Brophy v. Cities Serv. Co., 70 A.2d 5 (Del.
    Ch. 1949)) settlements ever, a $16.25 million cash payment to the luxury homebuilding company. The
    settlement included a $6.45 million payment from the executive directors—an unprecedented result in
    shareholder litigation of this type.

   Cook v. McCullough, No. 1:11-cv-09119 (N.D. Ill. Jan. 28, 2014): Robbins Arroyo LLP served as co-
    lead counsel in shareholder derivative litigation arising out of Career Education Corp.'s alleged
    publication of false statements regarding job placement and student loan repayment rates, and failure
    to ensure compliance with Title IV regulations. The firm played a leading role in negotiating the global
    resolution of a series of actions brought against and on behalf of the company, and helped secure a $20
    million recovery and comprehensive board and management-level corporate governance and oversight
    reforms for Career Education, including enhanced compliance and whistleblower policies, new director
    independence standards, improved executive compensation claw-back provisions, a comprehensive
    director education and employee training program, and an improved regulatory risk management and
    disclosure regime.

   Espinoza v. Zuckerberg, C.A. No. 9745-CB (Del. Ch. Mar. 30, 2016): Robbins Arroyo LLP served as
    counsel in shareholder derivative litigation on behalf of Facebook, Inc. arising from the alleged award of
    unfair excessive compensation by the board of directors to its non-employee members. Certain
    members of Facebook's board of directors attempted to circumvent corporate law procedures to obtain
    controlling stockholder approval of compensation awarded by the Board to its non-employee members.
    After deposing Facebook's Chief Executive Officer Mark Zuckerberg and beating a motion for summary
    judgment, Robbins Arroyo LLP convinced Facebook to impose corporate governance reforms designed
    to ensure the Board awards executive compensation fairly and not to the detriment of the company,
    including allowing stockholders to vote on non-employee directors' compensation. As such, Robbins
    Arroyo LLP helped established that public companies with controlling stockholders must comply with
    corporate law procedures.

   In re Venoco, Inc. S'holder Litig., C.A. No. 6825-VCG (Del. Ch. Oct. 5, 2016): Robbins Arroyo LLP
    served as co-lead counsel to the public shareholders of Venoco, Inc. in this class action arising out of a
    scheme by the energy company's Chief Executive Officer to buy out Venoco's minority shareholders at
    an inadequate share price. Robbins Arroyo LLP conducted extensive fact and expert discovery for two
    years after the closing of the acquisition. During this time, Venoco foundered due to a decline in the
    price of oil, a burst pipeline, and additional debt from the acquisition, which ultimately led the company
    to file for bankruptcy. Amidst the company's demise, the firm achieved a settlement fund of $19 million
    for shareholders—a significant recovery in light of Venoco's dire financial circumstances. The court
    noted that this settlement represented a 5.2% increase in the consideration received by the shareholders
    over the $12.50 share price in the merger consideration, an increase greater than recent settlements of
    this type. At the final approval hearing, the Honorable Sam Glasscock III, Vice Chancellor, in the Court
    of Chancery of the State of Delaware, touted the settlement as a "good result for all" and "very fortunate
    for the class," and noted Robbins Arroyo LLP as "excellent counsel." Transcript of Proceeding at 19, 22,
    In re Venoco, Inc. S'holder Litig., C.A. No. 6825-VCG (Del. Ch. Oct. 5, 2016).

   In re Fifth Street Finance Corp. Shareholder Derivative Litigation, Lead Case No. 3:15-cv-01795-
    RNC (D. Conn. Dec. 13, 2016): Robbins Arroyo LLP served as lead counsel in shareholder derivative
    litigation brought on behalf of Fifth Street Finance Corp. to challenge alleged conflicts of interest in Fifth
    Street's relationship with its investment advisor, FSAM. Plaintiffs alleged that certain Fifth Street and
    FSAM officers and directors caused Fifth Street to make reckless investments, use bogus accounting,
    and pay excessive fees to inflate FSAM's perceived value in the lead up to FSAM's initial public offering.



                                               Page 5 of 20
        Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 31 of 45




       The firm's settlement negotiations resulted in advisory fee reductions worth at least $30 million and
       comprehensive corporate governance, oversight, and conflicts management enhancements.
      In re Community Health Systems, Inc. Shareholder Derivative Litig., No. 3:11-cv-00489 (M.D. Tenn.
       Jan. 20, 2017): Serving as co-lead counsel against the officers and directors of Community Health, Inc.
       in shareholder derivative litigation alleging that the fiduciaries systematically steered patients into
       medically unnecessary inpatient admissions when they should have been treated as outpatient, Robbins
       Arroyo LLP was instrumental in obtaining what is believed to be the largest shareholder derivative
       recovery in the Sixth Circuit to date. After five years of contentious litigation and discovery, defendants
       agreed to settle the case, which included a $60 million cash payment to Community Health and the
       implementation of extensive corporate governance reforms, including board modifications to ensure
       director independence, improved internal disclosure policies to allow for the confidential reporting of
       suspected violations of healthcare laws, and the establishment of a Trading Compliance Committee to
       ensure compliance with Community Health's insider stock trading policy, among others.

      In re Saba Software, Inc. Stockholder Litig. C.A., No. 10697-VCN (Del.Ch.Sept. 26, 2018): Robbins
       Arroyo LLP served as lead counsel in this shareholder class action in the Delaware Chancery Court
       against the officers and directors of Saba Software, Inc. for breaches of fiduciary duties related to the
       buyout of Saba by Vector Capital Management. Plaintiffs alleged that because the company was facing
       mounting financial concerns, including delisting by the U.S. Securities and Exchange Commission and
       a failure to complete its internal review of the accounting treatment of certain international transactions,
       defendants chose to sell the company in a flawed and self-serving sales process in exchange for
       inadequate merger consideration of Saba shareholders. After three and a half years of litigation,
       including extensive discovery, mediation, and a lengthy settlement negotiation process, defendants
       agreed to pay Saba's former shareholders $19.5 million. In approving the settlement, Vice Chancellor
       Slights called Robbins Arroyo's representation of the class "exemplary" and touted the settlement as a
       "strong recovery for the class."
Awards & Recognition
For its achievements, Robbins Arroyo LLP and our attorneys have received numerous accolades, including:

   •   Best Law Firm, U.S. News & World Report (2017-2019)
   •   Leading Firm in Merger and Acquisition Litigation, Legal 500 (2013-2018)
   •   Top 20 Settlements in California (2017)
   •   Top 25 Boutique Law Firm in California, Daily Journal (2015)
   •   Litigation Boutiques Hot List, National Law Journal (2012)
   •   Among Top Shareholder Plaintiffs' Firms by ISS's Securities Class Action Services
   •   Nine attorneys named to Super Lawyer lists (2019)
   •   Top 50 Attorney in San Diego, Super Lawyers, George C. Aguilar (2016-2019)
   •   Top 50 Attorney in San Diego, Super Lawyers, Felipe J. Arroyo (2016, 2018-2019)
   •   Top 50 Attorney in San Diego, Super Lawyers, Brian J. Robbins (2014, 2016, 2018-2019)
   •   Best Lawyers in America for Securities Litigation, Best Lawyers, Brian J. Robbins (2016-2018)
   •   Best of the Bar, San Diego Business Journal, Brian J. Robbins, Jenny L. Dixon (2016)
   •   Best Overall Lawyer in San Diego, Fine Magazine, Brian J. Robbins (2016)
   •   Top Attorney, The Daily Transcript, Brian J. Robbins (2015)
   •   Attorney of the Year, SD La Raza, George C. Aguilar (2014)

Robbins Arroyo LLP's achievements in the courtroom have been recognized by a number of respected jurists.
We feature a selection of commendations below.

      "The quality of representation by the Derivative Plaintiffs' Counsel was witnessed first hand by this Court
       through their articulate, high quality, and successful pleadings. Moreover, as shown by their excellent
       efforts in this case, Derivative Plaintiffs’ Counsel are dedicated to vindicating the rights of shareholders
       …."


                                                 Page 6 of 20
     Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 32 of 45




    Honorable Ed Kinkeade, Judge of the U.S. District Court for the Northern District of Texas, In re Heelys,
    Inc. Derivative Litig., No. 3:07-CV-1682-K

 "I think you've actually set the bar kind of high for future settlements. This looks like an excellent result
   for the various class members in both the derivative action and the other action.... And it's to the credit
   of the lawyers that they were able to achieve this result before a lot of discovery and a lot of expenses
   were undertaken ... And so, I would be quite delighted and satisfied to make the necessary findings that
   this is an excellent settlement for plaintiffs."

    Honorable Robert S. Lasnik, Judge of the U.S. District Court for the Western District of Washington,
    In re Cutter & Buck Sec. Litig., No. C02-1948L

   Robbins Arroyo LLP's lawyers proved "competent, experienced, [and] trustworthy."

    Honorable Larry A. Burns, Judge of the U.S. District Court for the Southern District of California, In re
    Sequenom, Inc. Derivative Litig., No. 09CV1341-LAB (WMC)

   "Class counsel is highly experienced in bringing both class actions and derivative claims" and have
    "a nationwide reputation for handling shareholder derivative litigation, various class actions, and
    complex litigation…. Throughout the litigation, [class counsel] has shown themselves to be capable and
    qualified to represent the class."

    Honorable Darla Williamson, Judge of the Fourth Judicial District of the State of Idaho, County of Ada,
    Carmona v. Bryant, CV-OC-0601251

   "The court also notes that the settlement appears to place the shareholders in a much better position
    than that which existed prior to the beginning of this litigation."

    Honorable John A. Houston, Judge of the U.S. District Court for the Southern District of California, In
    re Wireless Facilities Inc., Derivative Litig., No. 04-CV-1663 JAH (NLS)

   “I have high regard for … your firm.”

    Honorable James P. Kleinberg, Judge of the Superior Court of California, County of Santa Clara, In
    re Altera Corp. Derivative Litig., No. 1-06-CV-063537

   "[W]e had … competent counsel who were able to reach a very handsome settlement for the
    shareholders who were working here on behalf of the shareholders interests."

    Honorable Denise de Bellefeuille, Judge of the Superior Court of California, County of Santa Barbara,
    In re Tenet Healthcare Corp. Derivative Litig., No. 01098905

   "Thank you very much for the good work that you all did. And I think that your stockholders will
    appreciate it, too."

    Honorable Sophia H. Hall, Judge of the Circuit Court of Cook County, Illinois, In re Nicor, Inc. S'holder
    Derivative Litig., No. 02CH 15499

   "Thank you for your good work on behalf of your clients. I appreciate it."

    Honorable Thomas Barkdull, Circuit Judge of the Fifteenth Judicial Circuit in and for Palm Beach
    County, Florida, Kloss v. Kerker, No. 50-2010-CA-018594-XXXX-MB




                                              Page 7 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 33 of 45




       "I want to tell you what a pleasure it is dealing with talented counsel.… Thank you very much."

        Honorable John G. Evans, Judge of the Superior Court for the State of California, Riverside County,
        Hess v. Heckmann, No. INC10010407

    •   "I think the plaintiffs and their counsel did a good job pressing forward with this action and achieving a
        good result…. I think that all in all, [$16.25 million] is a good value, a significant benefit for the company."
        Honorable J. Travis Laster, Vice Chancellor in the Court of Chancery of the State of Delaware, Toll
        Bros., No. 2:09-cv-00937-CDJ and No. 4140-VCL

    •   "It seems to me to be an excellent settlement in light of all the circumstances: and "a good result for all."
        "[P]laintiffs' counsel [got] a result that I think is very fortunate for the class."

        Honorable Sam Glasscock III, Vice Chancellor in the Court of Chancery of the State of Delaware, In
        re Venoco, Inc. Shareholder Litigation, C.A. No. 6825-VCG

    •   "I think y'all have done a great job pulling this thing together. It was complicated, it was drawn out, and
        a lot of work clearly went into this…. I'll approve this settlement. I appreciate the work you all did on
        this. I think this is one where – I can't always say this … there is … benefit to the shareholders that are
        above and beyond money, a benefit to the company above and beyond money that changed hands."

        Honorable Kevin H. Sharp, U.S. Chief District Judge, U.S. District Court for the Middle District of
        Tennessee Nashville Division, In re Community Health Systems, Inc., Shareholder Derivative Litigation,
        No. 3:11-cv-00489

    •   "[T]his recovery is a strong recovery for the class. And, it's one, again, that I think counsel should be
        commended for achieving.

        Honorable Joseph R. Slights, III, Vice Chancellor in the Court of Chancery of the State of Delaware,
        In re Saba Software, Inc. Stockholder Litig., C.A. No. 10697-VCN

PARTNERS

George C. Aguilar
Partner

Mr. Aguilar is a former federal prosecutor and trial lawyer who has tried more than forty federal criminal trials.
He focuses his practice on complex litigation, including shareholder rights, securities, antitrust, and employment
actions. Mr. Aguilar has successfully litigated numerous shareholder actions against fraudulent management
and company insiders, and has secured meaningful corporate governance reforms at companies across the
U.S. For example, in Warner v. Lesar, No. 2011-09567 (Tex. Dist. Ct.-Harris Cnty. Oct. 1, 2012), Mr. Aguilar
led the firm's efforts on behalf of Halliburton Company arising from defendants' mismanagement of risk, controls,
and operations that led to the worst oil spill in U.S. history at the Deepwater Horizon offshore drilling rig in the
Gulf of Mexico. Navigating the case through the company's internal investigation, and difficult and complex
settlement discussions and mediation sessions, Mr. Aguilar secured comprehensive health, safety, and
environmental governance reforms. In shareholder derivative litigation on behalf of Maxwell Technologies, Inc.,
Loizides v. Schramm, No. 37-2010-00097953-CU-BT-CTL (Cal. Super. Ct.-San Diego Cnty. Apr. 12, 2012), Mr.
Aguilar helped secure a settlement in which the company adopted corporate governance and compliance
measures addressing its violations of the Foreign Corrupt Practices Act (FCPA) after being investigated by
federal agencies for bribery and subcontracting kickbacks. Of particular note is the creation of a new FCPA
and Anti-Corruption Compliance department led by a Chief Compliance Officer to provide for greater
effectiveness of Maxwell's board of directors in responding to FCPA compliance issues worldwide. In
shareholder litigation involving Brocade Communications Systems, In re Brocade Communications Systems,


                                                    Page 8 of 20
          Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 34 of 45




Inc., Derivative Litigation, No. 1:05CV041683 (Cal. Super. Ct.-Santa Clara Cnty. Jan. 28, 2010), the firm
prosecuted the shareholder action involving a criminal options backdating scheme at Brocade until the company
formed a Special Litigation Committee to consider the plaintiffs' claims. A key player in the prosecution of the
action, Mr. Aguilar successfully presented facts and law to the Special Litigation Committee on behalf of the
firm's shareholder clients. Brocade ultimately retained the firm as co-counsel to prosecute its claims against
Brocade's officers and directors.

Mr. Aguilar also led the firm's efforts as part of a consortium of plaintiff firms in a high profile antitrust class action
suit, Dahl v. Bain Capital Partners, No. 1:07-cv-12388(WGY) (D. Mass. Mar. 17, 2015), against several private
equity firms. The case involved allegations of conspiracy among defendants to rig bids, restrict the supply of
private equity financing, fix transaction prices, and divide up the market for private equity services for leveraged
buyouts. Robbins Arroyo LLP played a prominent role in this litigation, bearing the responsibility for building the
case against a principal defendant, one of the largest private equity firms in the world. In doing so, Mr. Aguilar
conducted several depositions of some of the key private equity principals during the initial discovery phase of
the case. The defendants settled for more than $590 million.

Before joining Robbins Arroyo LLP, Mr. Aguilar spent 17 years as a federal prosecutor with the U.S. Attorney's
Office in San Diego. During his tenure, Mr. Aguilar served as chief for the Terrorism, Violent Crimes, and General
Prosecutions Section; deputy chief for the General Crimes Section; trial lawyer for the Financial Institution Fraud
Task Force and the Major Frauds Sections; and as a supervising ethics officer. He led grand jury investigations
and indicted and tried complex white collar criminal cases involving corporate, securities, bank, investor, tax,
foreign currency and bankruptcy fraud, bank bribery, and money laundering, among others. He authored 35
appellate briefs, and argued more than a dozen cases on appeal before the U.S. Court of Appeals for the Ninth
Circuit. For his work, Mr. Aguilar received several awards of recognition from the U.S. Department of Justice
and federal agencies, including the prestigious Director's Award of the Executive Office for U.S. Attorneys. Prior
to joining the U.S. Attorney's Office, Mr. Aguilar worked on complex securities defense litigation at Morrison &
Foerster LLP's San Francisco office.

Mr. Aguilar is a recognized leader in the legal and civic communities. He writes and speaks on topics related to
shareholder litigation and corporate governance. He was recently appointed as a member of the U.S. District
Court's Magistrate Judge's Merit Selection Panel, and is an active member of Association of Business Trial
Lawyers, Public Justice Foundation, San Diego La Raza Lawyers Association, and San Diego County Bar
Association. He has served in top leadership positions at La Raza Lawyers Association of California, San Diego
La Raza Lawyers Association, the State Bar of California, and the City of San Diego. Mr. Aguilar was honored
as a Super Lawyers Top 50 attorney in San Diego (2016-2018) and has been named a Super Lawyer for eight
consecutive years (2012-2019). He is also the recipient of the Attorney of the Year Award from San Diego La
Raza Lawyers Association (2014) and has received the San Diego Mediation Center's Peacemaker Award for
his community service work.

Mr. Aguilar received his law degree in 1986 from the University of California, Berkeley School of Law. While in
law school, he served on the Moot Court Board and was managing editor of the La Raza Law Journal. Mr.
Aguilar graduated from the University of Southern California in 1983 with a Bachelor of Arts in both Political
Science and Journalism. He is licensed to practice law in the State of California, and has been admitted to the
U.S. District Courts for the Northern, Central, and Southern Districts of California, the Eastern District of
Wisconsin, and the District of Colorado, as well as the U.S. Courts of Appeals for the Second, Ninth, and Tenth
Circuits, and the U.S. Supreme Court.

Felipe J. Arroyo
Partner

Mr. Arroyo has over 25 years of litigation experience and concentrates his practice on complex shareholder
litigation. He has helped secure results for shareholders and companies in high-profile shareholder derivative
suits and securities class actions, and has represented shareholders in a variety of industries including
insurance, finance, banking, technology, and pharmaceuticals. He has successfully litigated derivative cases
against top executives of publicly traded companies who participated in a range of misconduct, including stock


                                                      Page 9 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 35 of 45




option backdating, the global subprime meltdown, misappropriation, insider trading, and various types of false
or misleading statements. He has also litigated cases stemming from mergers and acquisitions in a variety of
industries.

Litigation teams led by Mr. Arroyo have recovered hundreds of millions of dollars for companies and
shareholders. For example, Mr. Arroyo played an instrumental role in recovering $70 million for Cardinal Health
shareholders in Staehr v. Walter, No. 02-CVG-11-0639 (Ohio Ct. C.P.-Del. Cnty. Dec. 17, 2007), which resulted
in one of the largest shareholder derivative monetary recoveries in history. In In re KB Home S'holder Derivative
Litig., No. 2:06-CV-05148-FMC (CTx) (C.D. Cal. Feb. 9, 2009), Mr. Arroyo helped obtain a $30 million cash
benefit for KB Home shareholders, as well as the implementation of preventative corporate governance
measures. In Martinez v. Toll, No. 2:09-cv-00937-CDJ (E.D. Pa. Mar. 27, 2013), Mr. Arroyo served as co-lead
counsel in shareholder derivative litigation against the directors of luxury home builder Toll Brothers, Inc. The
case arose out of misrepresentations about company earnings projections and insider trading by the company's
officers and directors. After four years of contentious litigation and myriad discovery, Mr. Arroyo helped secure
one of the largest Brophy settlements ever, a $16.25 million cash payment for the company, including a $6.45
million payment from the executive directors.

Prior to joining Robbins Arroyo LLP, Mr. Arroyo practiced complex commercial litigation for over a decade at a
prominent Los Angeles-based law firm. There he represented a diverse client base of Fortune 500 companies.
An experienced trial lawyer, Mr. Arroyo also directed a public/private partnership called the Trial Advocacy
Prosecution Program (TAPP), during which he supervised, trained, and advised attorneys on trial strategy and
practice while they litigated misdemeanor jury trials on a pro bono basis for a municipal client. Mr. Arroyo also
served as general counsel to a fitness company for two years where he successfully prosecuted a global patent
infringement litigation campaign, and he practiced complex commercial litigation, including litigating securities
fraud cases, while with a prominent New York-based law firm.

Mr. Arroyo is Co-Chair of the Class Actions & Derivative Suits Subcommittee for the American Bar Association's
Section of Litigation and previously served as a member of the Board of Governors at the Association of
Business Trial Lawyers in San Diego (2012-2014). He frequently speaks on shareholder litigation and corporate
governance topics to investor and legal communities. Mr. Arroyo was recognized as a Super Lawyer (2015-
2019), named a Super Lawyers Top 50 attorney in San Diego (2016), and a Recommended Attorney in M&A
Litigation by Legal 500 (2016).

Mr. Arroyo earned his Juris Doctor from Yale Law School in 1992. While at Yale, he served as a senior editor of
the Yale Law Journal and as a director of the Yale Moot Court of Appeals. In 1989, he earned his Bachelor’s in
Economics from the University of California, Los Angeles, where he served as a member of the A.S.U.C.L.A
Finance Committee. Mr. Arroyo is licensed to practice law in the State of California and the District of Columbia,
and has been admitted to the U.S. District Courts for the Northern and Central Districts of California and the
District of Colorado, as well as the U.S. District Courts of Appeals for the Second and Ninth Circuits.

Gregory E. Del Gaizo
Partner

Mr. Del Gaizo focuses his practice on shareholder rights litigation. As the head of Robbins Arroyo LLP's new
matters practice group, he initiates and oversees pre-litigation investigations and analysis of new cases for the
firm. Mr. Del Gaizo has prosecuted shareholder litigation that recouped over one hundred million dollars and
secured extensive corporate governance reforms and other pro-investor measures at companies in which his
clients invest.

Mr. Del Gaizo's successes on behalf of clients include leading the discovery process for Robbins Arroyo LLP in
litigation on behalf of luxury homebuilder Toll Brothers, Inc., which resulted in a $16.25 million settlement, one
of the largest Brophy monetary recoveries ever. Martinez v. Toll, No. 2:09-cv-00937-CDJ (E.D. Pa. Mar. 27,
2013). He was also a member of litigation teams in Staehr v. Walter, No. 02-CVG-11-0639 (Ohio Ct. C.P.-Del.
Cnty. Dec. 17, 2007), which secured a payment of $70 million to Cardinal Health, and In re KB Home S'holder
Derivative Litig., No. 2:06-CV-05148-FMC (CTx) (C.D. Cal. Feb. 9, 2009), which obtained $30 million in cash


                                                 Page 10 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 36 of 45




benefits and substantial corporate governance reforms for the home builder.

Mr. Del Gaizo has authored several articles on securities litigation, including State Law Insider Trading Claims
See New Light, The Recorder, July 1, 2011; Directors and Officers Can't Hide in Del., Securities Law360, Jan.
14, 2011; Control of Forum in Derivative Actions, The Recorder, Dec. 10, 2010; and Clearing the Path for Double
Derivative Suits, The Recorder, Nov. 1, 2010. He also speaks to audiences about shareholder rights, and was
recognized as a Rising Star by Super Lawyers (2015-2016) and a Recommended Attorney in M&A Litigation by
Legal 500 (2016).

Mr. Del Gaizo obtained his Juris Doctor degree in 2006 from the University of San Diego School of Law. While
in law school, Mr. Del Gaizo served as a research assistant to Frank Partnoy, director of the Center for Corporate
and Securities Law at the University of San Diego, and as an intern at Kim & Chang, the largest law firm in
Korea. Mr. Del Gaizo attended Providence College and, while there, interned for the New York City Law
Department. He graduated cum laude in 2003 with a Bachelor of Arts degree in Political Science. Mr. Del Gaizo
is licensed to practice law in the State of California, and has been admitted to the U.S. District Courts for the
Central and Southern Districts of California and the District of Colorado.

Jenny L. Dixon
Partner

Ms. Dixon concentrates her practice on shareholder rights litigation. She has approximately 20 years of litigation
experience, with more than 15 years devoted to prosecuting and defending securities claims from inception
through trial. In 2016, Ms. Dixon successfully settled two cases that challenged corporate governance and
processes surrounding non-employee director compensation. In Espinoza v. Zuckerberg, CA No. 9745-CB (Del.
Ch. Mar. 30, 2016), Ms. Dixon served as counsel in shareholder derivative litigation on behalf of Facebook, Inc.
arising from the alleged award of unfair excessive compensation by the board of directors to its non-employee
members. After deposing Facebook's Chief Executive Officer, Mark Zuckerberg, and beating a motion for
summary judgment, Ms. Dixon helped convince Facebook to impose corporate governance reforms designed
to ensure the Board awards executive compensation fairly and not to the detriment of the company, including
allowing stockholders to vote on non-employee directors' compensation. In Calma v. Templeton, No. 9579-CB
(Del. Ch. Sept. 2, 2016), Ms. Dixon led the shareholder derivative litigation on behalf of Citrix Systems, Inc.
against its fiduciaries for breach of fiduciary duty, waste of corporate assets, and unjust enrichment related to
equity awards granted in 2011–2013. As part of the settlement, Citrix amended its equity plan to impose a
ceiling on director compensation that would be subject to shareholder approval, enhance disclosures
surrounding director compensation in the annual proxy statements, and improve the Compensation Committee's
processes.

Prior to joining Robbins Arroyo LLP, Ms. Dixon worked at national law firms in the San Francisco and San Diego
areas. She has experience representing individuals and companies in regulatory proceedings, including
responses to inquiries by the SEC and the Financial Industry Regulatory Authority. In addition to securities
litigation, Ms. Dixon has substantial experience in business litigation and employment cases. Active in pro bono
matters, Ms. Dixon successfully resolving a human trafficking case on a victim's behalf prior to trial and secured
a multi-million dollar jury verdict in a human rights case that was subsequently upheld on appeal.

Ms. Dixon was honored by San Diego Business Journal as Best of the Bar in 2016, and is a member of the
Board of Governors for the Association of Business Trial Lawyers and the Class Action Preservation Project
Committee for the Public Justice Foundation.

Ms. Dixon obtained her Juris Doctor degree from the University of California, Hastings College of the Law. While
in law school, Ms. Dixon was associate articles editor for Hastings Communications & Entertainment Law Journal
and a Certified Law Student for the Civil Justice Clinic. Ms. Dixon also worked as a judicial extern for the
Honorable William W. Schwarzer of the U.S. District Court for the Northern District of California and as a law
clerk for the Federal Public Defenders office for the Northern District of California. Ms. Dixon earned a Bachelor
of Arts degree in Political Science from the University of California, Irvine, where she was named to the Dean's
List. She is licensed to practice law in the State of California, and has been admitted to the U.S. District Courts

                                                  Page 11 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 37 of 45




for the Northern, Central, and Southern Districts of California and the U.S. Courts of Appeals for the Sixth, Ninth,
and Eleventh Circuits.

Stephen J. Oddo
Partner

Mr. Oddo has devoted his practice to representing individual and institutional shareholders in corporate merger
and acquisition class actions for more than a decade. In so doing, he has secured tens of millions of dollars of
additional consideration for shareholders whose investments have been adversely impacted by corporate
transactions. Mr. Oddo has also achieved disclosure of material information to shareholders so they are
informed on the transaction at the time of the vote. His litigation efforts have helped preserve the integrity of the
merger process in companies across the country and helped maximize value to shareholders. For his excellence
in practice, Mr. Oddo was named a Super Lawyer (2016-2019) and a Recommended Attorney in M&A Litigation
by Legal 500 (2016, 2018).
Serving as lead counsel in In re Saba Software, Inc. Stockholder Litig. C.A. No. 10698-VCN, Mr. Oddo secured
a $19.5 million settlement on behalf of former Saba Software shareholders in a class action alleging the company
had engaged in a flawed and self-serving sales process in exchange for inadequate merger consideration for
Saba Software shareholders. The court acknowledged that the settlement was "exemplary" and a "strong
recovery for the class." In In re Venoco, Inc. S'holder Litig., C.A. No. 6825-VCG (Del. Ch. Oct. 5, 2016), Mr.
Oddo, serving as co-lead counsel to the public shareholders of the energy company, achieved a $19 million
settlement fund for shareholders – a significant recovery in light of Venoco's dire financial circumstances. Mr.
Oddo earned praise from the judge for securing a "good result for all" and noted Robbins Arroyo LLP as
"excellent counsel." Mr. Oddo secured a $5.9 million settlement fund as lead counsel in In re Star Scientific,
Inc. Securities Litig., No. 3:13-CV-00183-JAG (E.D. VA July 6, 2015), a securities fraud class action alleging
that defendants made materially false and misleading statements regarding one of the company's clinical trials.
In In re PETCO Animal Supplies, Inc. S'holder Litig., Lead Case No. GIC 869399 (Cal. Super. Ct.-San Diego
Cnty. Mar. 26, 2010), Mr. Oddo helped secure a $16 million settlement fund for the shareholder class after three
years of contentious litigation. At his former firm, Mr. Oddo represented shareholders of eMachines, Inc., in In
re eMachines, Inc. Merger Litigation, No. 01-CC-00156 (Cal. Super. Ct.-Orange Cnty. July 25, 2007), in
challenging the efforts of the company's founder to take the company private. Mr. Oddo's litigation efforts helped
secure a $24 million common fund for shareholders. In the merger and acquisition-related securities class action
In re Electronic Data Systems Class Action Litigation, Master File No. 366-01078-2008 (Tex. Dist. Ct.-Collin
Cnty. Dec. 23, 2008), Mr. Oddo served as lead counsel and challenged the acquisition of Electronic Data
Systems Corporation by Hewlett-Packard Company. Mr. Oddo negotiated a pre-closing settlement that secured
for Electronic Data Systems shareholders a $25 million dividend and the disclosure of previously omitted material
information concerning the transaction that allowed for an informed shareholder vote.
Prior to joining Robbins Arroyo LLP, Mr. Oddo was a partner at the firm now known as Robbins Geller Rudman
& Dowd LLP, where Mr. Oddo was part of a team at the forefront of litigating shareholder claims challenging
unfair business combinations. Before entering the legal profession, Mr. Oddo served as Press Secretary to U.S.
Representative Robert T. Matsui (D-Cal).

Mr. Oddo received his Juris Doctor in 1994 from the University of San Diego School of Law. During law school,
he interned for the Honorable Eugene Lynch, U.S. District Judge in the Northern District of California. Mr. Oddo
earned his Master of Science in Journalism from Northwestern University, Medill School of Journalism in 1987,
and his Bachelor of Arts from Santa Clara University in 1986. Mr. Oddo is licensed to practice law in the State
of California, and has been admitted to the U.S. District Courts for the Northern, Central, and Southern Districts
of California, the District of Colorado, the Northern District of Illinois, the Southern District of Texas, the Eastern
District of Michigan, and the Eastern District of Wisconsin.




                                                   Page 12 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 38 of 45




Brian J. Robbins
Partner

Mr. Robbins is a co-founder and the managing partner of Robbins Arroyo LLP and oversees the management
of the firm and its practice areas. He has committed his entire career to representing shareholders, employees,
consumers, and businesses in complex litigation matters. Focusing on shareholder rights litigation, Mr. Robbins
has served as lead or co-lead counsel in many complex, multi-party actions across the country on behalf of U.S.
and international clients. He has secured hundreds of millions of dollars in monetary recoveries and
comprehensive corporate governance enhancements for shareholders and the public corporations in which they
have invested.

In Titan, Inc. Securities Litigation, No. 04-CV-0676-LAB (NLS) (S.D. Cal. Dec. 20, 2005), Mr. Robbins helped
obtain a $61.5 million recovery, one of the largest securities fraud class action recoveries in San Diego's history,
and in In re Tenet Healthcare Corporation Derivative Litigation, No. 01098905 (Cal. Super Ct.-Santa Barbara
Cty. May 5, 2006), aff'd, No. B192252 (Cal. App. Sept. 20, 2007), he helped recover $51.5 million for Tenet and
sweeping corporate governance enhancements and remedial measures. In In re OM Group, Inc. Derivative
Litigation, No. 1:03-CV-0020 (N.D. Ohio Nov. 10, 2005), Mr. Robbins secured $29 million for OM Group, the
removal of the company's long term chief executive officer, the addition of two shareholder-nominated directors,
and other corporate governance reforms, and in In re Wireless Facilities, Inc. Derivative Litigation, No. 04-CV-
1663-JAH-(NLS) (S.D. Cal. Mar. 30, 2010), Mr. Robbins was instrumental in obtaining the forfeiture of stock
and/or stock options back to the company by certain officers, restricted voting rights for certain former officers
and directors, monetary reimbursement to the company, and corporate governance reforms, such as the addition
of two independent directors to the board and an annual review of the chairman's performance. Mr. Robbins
was also instrumental in achieving an extraordinary settlement on behalf of his shareholder client in Kloss v.
Kerker, No. 50-2010-CA-018594-XXXX-MB (Fla. Cir. Ct.-Palm Beach Cty. May 27, 2011), which virtually saved
vitamin and supplement retailer Vitacost.com, Inc. from bankruptcy and helped to preserve the equity interests
of its shareholders.

Mr. Robbins is recognized nationally as a leader in the plaintiffs' bar. He has authored articles in several national
publications and speaks to audiences as an authority on securities litigation, corporate governance, and
shareholder rights topics. For his leadership and achievements, he has been named a Super Lawyer for the
past 12 years (2007–2019), Best of the Bar by San Diego Business Journal (2014–2016), and a Top 50 Attorney
in San Diego by Super Lawyers (2014, 2016, 2018). He was also recognized by Best Lawyers in America for
Securities Litigation (2016-2018), and a Top Attorney by The Daily Transcript (2015).

Mr. Robbins earned his Master of Laws (LL.M.) in Securities and Financial Regulation from the Georgetown
University Law Center in 1998 and received his Juris Doctor from Vanderbilt Law School in 1997. While at
Vanderbilt, Mr. Robbins served as research assistant for two corporate and securities law professors: Professor
Donald C. Langevoort, former Special Counsel for the U.S. Securities and Exchange Commission in the Office
of the General Counsel, and the late Professor Larry D. Soderquist, one of the most respected professors in the
field of corporate and securities law. He earned his Bachelor of Arts in Sociology from the University of
California, Berkeley in 1993 after only two and a half years of study. Mr. Robbins is licensed to practice law in
the State of California and the State of Connecticut, and has been admitted to the U.S. District Courts for the
Northern, Central, and Southern Districts of California, the District of Colorado, the District of Connecticut, and
the Western District of Texas, as well as the U.S. Courts of Appeals for the Second, Fifth, Sixth, Ninth, and Tenth
Circuits.

Ashley R. Rifkin
Partner

Ms. Rifkin has over 10 years of experience representing clients in complex litigation, including shareholder rights,
consumer class actions, and antitrust matters. She has helped achieve significant recoveries for shareholders
in connection with securities class actions involving corporate mergers and acquisitions. For example, in
Fuerstenberg v. Mid-State Bancshares, No. CV 060976 (Cal. Super. Ct.-San Luis Obispo County Oct. 4, 2007),
Ms. Rifkin was part of the litigation team that obtained waivers of the "confidentiality" and "no-shop" provisions


                                                   Page 13 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 39 of 45




in the sale agreement, which enabled other suitors to participate effectively in the bidding process. In In re HCA
Inc. Derivative Litigation, No. 3:05-CV-0968 (M.D. Tenn. Dec. 20, 2007), Ms. Rifkin was part of the litigation
team that forced the disclosure of material information to shareholders before they voted on the proposed buyout
by a private equity group and founding member.

Ms. Rifkin has litigated shareholder derivative actions on behalf of corporations and shareholders seeking to
redress various forms of corporate misconduct including backdating and springloading practices, false and
misleading public disclosures, improper Medicare and Medicaid billing practices, claims of off-label marketing,
violations of the FCPA, and other state and federal law violations. She has helped achieve considerable
monetary recoveries and corporate governance reforms for clients and companies through these actions. In In
re Community Health Systems Inc. Shareholder Derivative Litig., No. 3:11-cv-00489 (M.D. Tenn. Jan. 20, 2017),
Ms. Rifkin was part of the team that brought shareholder derivative litigation against the officers and directors of
Community Health Systems, Inc. alleging that the fiduciaries systematically steered patients into medically
unnecessary inpatient admissions when they should have been treated as outpatient. Ms. Rifkin oversaw the
extensive document review process and other aspects of discovery. Ms. Rifkin's team obtained a $60 million
cash payment to Community Health and the implementation of extensive corporate governance reforms. In
shareholder derivative litigation arising from Motorola Inc.'s publication of allegedly misleading statements
regarding its next-generation cell phones and revenue projections, In re Motorola, Inc. Derivative Litig., No.
07CH23297 (Ill. Cir. Ct.-Cook Cnty. Nov. 29, 2012), Ms. Rifkin helped negotiate comprehensive governance
reforms that overhauled the company's oversight of financial disclosures and achieved structural reforms that
better aligned director and executive compensation with long-term shareholder interests. Ms. Rifkin served
alongside a team of plaintiff firms in antitrust litigation involving allegations of conspiracy among private equity
firms to rig bids, restrict the supply of private equity financing, fix transaction prices, and divide up the market for
private equity services for leveraged buyouts. Dahl v. Bain Capital Partners, No. 1:07-cv-12388 (WGY) (D.
Mass. Mar. 17, 2015). The defendants settled for more than $590 million.

Ms. Rifkin was named a Super Lawyer Rising Star (2015-2016, 2019) and to the "Best Young Attorneys in San
Diego County" list by The Daily Transcript (2011).

Ms. Rifkin received her Juris Doctor in 2006 from Thomas Jefferson School of Law. She graduated summa cum
laude second in her class, was on the Dean's List, and received the Outstanding Scholastic Achievement Award
for the 2004-2005 school year. While in law school, Ms. Rifkin served as a judicial extern for the Honorable
David A. Workman in the Los Angeles Superior Court. She also was chief articles editor and notes editor of the
Thomas Jefferson Law Review and vice president of operations of the Tax Society. Ms. Rifkin graduated from
the University of California, Santa Barbara in 2002 with a Bachelor of Arts degree in Psychology. She is licensed
to practice law in the State of California, and has been admitted to the U.S. District Courts for the Northern,
Central, and Southern Districts of California, the District of Colorado, and the U.S. Courts of Appeals for the
Ninth and Tenth Circuits.

Kevin A. Seely
Partner

Mr. Seely devotes his practice to representing shareholders, whistleblowers, and consumers in complex
derivative, qui tam, and class actions throughout the U.S. A tenacious trial lawyer with more than 25 of litigation
experience in both the public and private sectors and in criminal and civil fraud prosecutions, Mr. Seely has
successfully prosecuted top corporate executives, high-ranking government officials, and corporate entities for
a variety of wrongdoing, including theft of government services, bribery, embezzlement, and health care fraud.

Mr. Seely has achieved significant results for his clients. In In re Community Health Systems, Inc. Shareholder
Derivative Litig., No. 3:11-cv-00489 (M.D. Tenn. Jan. 20, 2017), serving as plaintiff's co-lead counsel, Mr. Seely
and his team were instrumental in obtaining a $60 million cash payment to Community Health, which is believed
to be the largest shareholder derivative recovery in the Sixth Circuit to date, and extensive corporate governance
reforms. The firm brought In re Alphatec Holdings, Inc., Derivative Shareholder Litigation, No. 37-2010-
00058586-CU-BT-NC (Cal. Super. Ct.–San Diego Cnty. Aug. 21, 2014) on behalf of Alphatec Holdings, Inc. to
hold the company's fiduciaries responsible for their role in depleting shareholder equity through their self-serving


                                                    Page 14 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 40 of 45




actions. Mr. Seely's efforts resulted in the resignation of several defendant directors and senior executives, and
Alphatec's implementation of reforms providing for director independence, greater review and oversight of
related party transactions, and enhanced audit committee responsibilities regarding disclosure of company
financial information. In shareholder derivative litigation on behalf of Computer Sciences Corporation, Bainto v.
Laphen, No. A-12-661695-B (Nev. Dist. Ct.-Clark Cnty. Nov. 6, 2013), arising out of senior management and
board of directors' breaches of fiduciary duties, Mr. Seely obtained extensive governance enhancements,
including personnel changes, implementation of a Global Ethics & Compliance Program, and finance and
administration training to strengthen accounting procedures and processes. Mr. Seely's settlement in In re
SciClone Pharmaceuticals, Inc. Shareholder Derivative Litigation, No. CIV 499030 (Cal. Super. Ct.-San Mateo
Cnty. Dec. 13, 2011), was praised by the Honorable Marie S. Weaver as "the most detailed and extensive
corporate governance changes I've seen in a derivative settlement," and established consequences to
employees for violations of the FCPA and other criminal misconduct. The settlement also created the position
of compliance coordinator and a compliance program and code, instituted a due diligence process pertaining to
the hiring of all foreign agents and distributors and demanded employee compliance training, established policies
for disclosure and clawback of incentive-based compensation for officers in the event of a material restatement
of the company's financial statements, and modified the company's whistleblower programs. In In re ArthroCare
Corporation Derivative Litigation, No. D-1-GN-08-003484 (W.D. Tex.); Weil v. Baker, No. 08-CA-00787-SS
(W.D. Tex Dec. 8, 2011), Mr. Seely obtained a substantial monetary recovery for ArthroCare Corporation, as
well as the implementation of enhanced internal controls and reforms designed to curtail future corporate
misconduct.

Prior to joining Robbins Arroyo LLP, Mr. Seely served as an Assistant U.S. Attorney ("AUSA") in the U.S. District
Court for the Southern District of California where he prosecuted civil fraud claims under the federal False Claims
Act. He also served as an AUSA for the Districts of Guam and Northern Mariana Islands, focusing on white
collar crime and public corruption matters. In actions filed on behalf of various U.S. federal agencies, Mr. Seely
led the investigation, litigation, and negotiation of numerous settlements resulting in the return of millions of
dollars to the victims of complex financial, accounting, and contract fraud schemes. Before becoming a federal
prosecutor, Mr. Seely was a partner at a prominent commercial litigation law firm with offices in Guam and the
Commonwealth of the Northern Mariana Islands.

Mr. Seely has authored articles in leading legal publications on shareholder and consumer rights topics, and
was named a Super Lawyer for the past five years (2015–2019).

Mr. Seely received his Juris Doctor in 1992 from the Northwestern School of Law of Lewis & Clark College.
While in law school, he was an associate editor of the Lewis & Clark Law Review. Mr. Seely graduated cum
laude from the University of California, Irvine in 1988. He is licensed to practice law in the State of California,
the territory of Guam, and the Commonwealth of the Northern Mariana Islands, and he has been admitted to the
U.S. District Courts for the Northern, Central, and Southern Districts of California, the District of Colorado, the
Northern District of Florida, the District of Guam, the Northern and Central Districts of Illinois, the Eastern District
of Michigan, the District of the Northern Mariana Islands, and the Western District of Texas, as well as the U.S.
District Court of Appeals for the Ninth Circuit.

Craig W. Smith
Partner

Mr. Smith represents shareholders in derivative and securities fraud class actions. His clients include
shareholders invested in the banking and finance, biotechnology, defense, education, information technology,
leisure, consumer goods, and pharmaceutical industries. Mr. Smith also serves as the firm's general counsel.

Mr. Smith has led the firm's prosecution of a number of successful actions brought directly on behalf of
shareholders and derivatively for the benefit of public corporations. In In re Fifth Street Corp. Shareholder
Derivative Litigation, Lead Case No. 3:15-cv-01795-RNC (D. Conn. Dec. 13, 2016), Mr. Smith served as lead
counsel in shareholder derivative litigation on behalf of Fifth Street to challenge alleged conflicts of interest in
Fifth Street's relationship with its investment advisor after certain Fifth Street officers and directors caused the
company to make reckless investments and pay excessive fees to inflate the investment advisor's perceived


                                                    Page 15 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 41 of 45




value in advance of its initial public offering. Mr. Smith led the settlement negotiations that resulted in advisory
fee reductions worth at least $30 million and comprehensive corporate governance, oversight, and conflicts
management enhancements. Mr. Smith and his team played a leading role in a shareholder derivative suit
brought on behalf of Avon Products, Inc., Pritika v. Jung, No. 651479/2015 (N.Y. Sup. Ct. May 1, 2015), against
certain officers and directors who plaintiffs allege turned a blind eye to bribes made in violation of the FCPA to
secure the first foreign direct sales license in China. Mr. Smith led the negotiations that resulted in Avon's
agreement to adopt a comprehensive corporate governance and compliance reform program. The Wall Street
Journal praised the settlement as "a victory for shareholders looking for accountability from the business." Mr.
Smith also played a leading role in shareholder derivative litigation brought on behalf of Career Education
Corporation against officers and directors who plaintiffs alleged allowed its for-profit schools to falsify job
placement and student loan repayment rates, fall short of accreditation standards, and jeopardize access to the
Title IV federal student loan funds that account for the lion's share of its revenues. Mr. Smith and his co-counsel
in Alex v. McCullough, No. 1:12-cv-08834 (N.D. Ill. Dec. 5, 2012); Bangari v. Lesnik, No. 1:11-CH-41973 (Ill.
Cir. Ct.-Cook Cty. Dec. 11, 2011); and Cook v. McCullough, No. 1:11-cv-09119 (N.D. Ill. Dec. 22, 2011),
negotiated a global settlement that secured a $20 million recovery for Career Education, as well as
comprehensive board and management-level governance and oversight reforms.

Mr. Smith has played an important role in improving the quality of corporate governance and oversight at
pharmaceutical and bio-technology companies. In In re Forest Labs., Inc., Derivative Litigation, No. 1:05-cv-
03489 (RJH) (S.D.N.Y. Feb. 7, 2012), Mr. Smith secured comprehensive regulatory oversight and compliance
reforms to address the fallout resulting from Forest Lab's marketing of Celexa and Lexapro for off-label treatment
of pediatric depression –– violations that cost Forest Labs more than $313 million in fines and sanctions. The
reforms included the creation of Chief of Compliance and Chief Medical Officer positions, board oversight and
management-level oversight of sales and promotions compliance, comprehensive policies and procedures
governing sales and promotional activities, and compliance monitoring programs, including field sampling of
interactions with physicians and rigorous reporting procedures and controls. Mr. Smith spearheaded the
litigation and settlements in shareholder derivative actions brought on behalf of biotechnology companies,
MannKind Corporation, In re MannKind Corp. Derivative Litigation, No. 1:11-cv-05003-GAF-SSx (C.D. Ca. June
13, 2011), and CTI BioPharma (f.k.a. Cell Therapeutics), In re Cell Therapeutics, Inc., Derivative Litigation, No.
2:10-cv-00564-MJP (W.D. Wash.-Seattle Apr. 1, 2010), that led to their adoption of state-of-the-art clinical trial
and disclosure oversight and internal controls programs, following costly mismanagement of clinical trials and
publication of misleading disclosures.

Mr. Smith played a leading role in securing best-in-class corporate governance for Motorola, Inc. in shareholder
derivative litigation arising from Motorola's publication of misleading statements about prospects for its next-
generation cell phones and related revenue projections. In re Motorola, Inc. Derivative Litigation, No. 07-CH-
23297 (Ill. Cir. Ct.-Cook Cty. Nov. 29, 2012). Mr. Smith was instrumental in drafting and negotiating a
comprehensive overhaul of board- and executive-level supervision of financial disclosures, as well as broader
corporate governance reforms designed to align director and executive compensation with long-term
shareholder interests and to eliminate incentives for executives to manipulate results or withhold negative
information from shareholders. As lead counsel in Monday v. Meyer, No. 1:10-cv-01838-DCN (N.D. Ohio Aug.
17, 2012), Mr. Smith challenged the KeyCorp Board of Director's handling of an unlawful tax avoidance scheme,
which exposed the bank to billions of dollars in back taxes and fines by the IRS. While the case was on appeal,
Mr. Smith negotiated corporate governance reforms that strengthened KeyCorp's internal controls and Board
oversight over financial transactions and legal/regulatory risk, capital planning, dividends, and stock
repurchases. Mr. Smith played a key role in persuading Brocade Communication Systems, Inc.'s Board Special
Litigation Committee to prosecute stock option backdating claims against former officers and directors of
Brocade. In re Brocade Communication Systems, Inc., Derivative Litigation, No. 1:05-cv-041683 (Cal. Super.
Ct.-Santa Clara Cty. Jan. 28, 2010). As part of a four-lawyer team, Mr. Smith convinced the Committee to retain
the firm as co-counsel to pursue the claims. Brocade recovered tens of millions of dollars and extinguished its
obligation to fund the criminal defense of its former CEO.

Mr. Smith was recognized by his peers as a San Diego Super Lawyer for five consecutive years (2015–2019).

Before joining Robbins Arroyo LLP, Mr. Smith served for four years as division and regional counsel for


                                                  Page 16 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 42 of 45




UBS Financial Services, Inc., a global financial services company, where he advised management regarding
litigation, regulatory, and employment matters arising in the company's Northern Pacific region. Mr. Smith spent
the first decade of his career at O'Melveny & Myers LLP, where he defended Fortune 500 companies and
professional services firms in securities fraud class actions, shareholder derivative litigation, SEC investigations
and enforcement actions, and professional malpractice and business tort matters. Mr. Smith served for five
years on O'Melveny & Myers' firm-wide Pro Bono Committee.

Mr. Smith earned his Juris Doctor in 1992 from Yale Law School. At Yale, he externed for the U.S. Attorney's
Office in New Haven, Connecticut. Mr. Smith graduated with highest honors in Political Science and highest
distinction in Letters and Science from the University of California, Berkeley in 1988, and was initiated into Phi
Beta Kappa as a junior. He is licensed to practice law in the State of California, and has been admitted to the
U.S. District Courts for the Northern, Central, and Southern Districts of California, as well as the U.S. Courts of
Appeals for the First, Sixth, and Ninth Circuits.

OF COUNSEL

Shane P. Sanders
Of Counsel

Mr. Sanders represents individual and institutional investors in shareholder derivative actions, securities fraud
class actions, and mergers and acquisitions actions. He has helped prosecute shareholder litigation that
recouped millions of dollars from fraudulent corporate officers and secured the implementation of extensive
corporate governance reforms at public corporations. In so doing, Mr. Sanders has successfully opposed
numerous dispositive motions, including motions based on demand futility.

Mr. Sanders helped litigate shareholder derivative litigation on behalf of Fifth Street Finance Corp., In re Fifth
Street Finance Corp. Shareholder Derivative Litigation, Lead Case No. 3:15-cv-01795-RNC (D. Conn. Dec. 13,
2016), based on allegations that the company's officers and directors caused Fifth Street to pursue reckless
asset growth strategies, employ aggressive accounting and financial reporting practices, and pay excessive fees
to its investment advisor to inflate the investment advisor's perceived value in advance of its initial public offering.
Mr. Sanders was instrumental in the discovery efforts and settlement negotiations and mediations, and helped
secure an outstanding settlement for Fifth Street and its stockholders, including advisory fee reductions worth
at least $30 million to Fifth Street, and comprehensive corporate governance, oversight, and conflicts
management enhancements to substantially improve the compliance control environment at Fifth Street and
reduce the likelihood of a recurrence of similar wrongdoing in the future. Mr. Sanders was the lead associate in
In re Koss Corporation Shareholder Derivative Litigation, No. 10-CV-2422 (Wis. Cir. Ct.-Milwaukee Cnty. Sept.
22, 2011), a shareholder derivative action that involved the theft of tens of millions of dollars from the company
by one of its executive officers. In that case, Mr. Sanders and his fellow counsel defeated defendants' motion
to dismiss based on demand futility and negotiated a settlement that provided for the implementation of extensive
corporate governance changes, including the separation of the positions of chairman of the board of directors,
chief executive officer, and chief financial officer; the appointment of a lead independent director; enhanced
accounting and audit functions; and the implementation of a plan requiring the reimbursement of excess
incentive-based compensation in the event of a financial restatement. In In re Fossil, Inc. Derivative Litigation,
No. 3:06-cv-01672-F (N.D. Tex. July 6, 2011), Mr. Sanders supported a team in multi-year derivative litigation
that achieved a settlement securing $8.6 million payment for Fossil from individual defendants and industry
leading corporate governance reform, such as declassifying the election of directors to the board. Mr. Sanders
was the lead associate in Paschetto v. Shaich, No. 08-SL-CC00805 (Mo. Cir. Ct.-St. Louis Cnty. April 8, 2011),
a shareholder derivative action on behalf of Panera Bread Company in which Mr. Sanders helped the firm defeat
defendants' motion to dismiss based on demand futility and negotiate a settlement that provided substantial
benefits to the company and its shareholders. In In re Vitesse Semiconductor Corporation, No. Civ240483 (Cal.
Sup. Ct.-Ventura Cnty. Oct. 17, 2008), Mr. Sanders was part of a team that achieved the return of more than
$13 million from company insiders and valuable corporate governance improvements. In In re Ligand
Pharmaceuticals, Inc. Derivative Litigation, No. GIC834255 (Cal. Super. Ct.-San Diego Cnty. Oct. 12, 2006), Mr.
Sanders supported a team that persuaded the court that demand on the board of directors was futile and
subsequently defeated all of defendants' other motions, and helped obtain a $14 million payment to the


                                                    Page 17 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 43 of 45




corporation and significant corporate governance improvements for the company.

For his achievements, Mr. Sanders was recognized by his peers as a Super Lawyer Rising Star (2015).

Mr. Sanders received his Juris Doctor degree in 2004 from the University of San Diego School of Law. While in
law school, Mr. Sanders served as a law clerk at the San Diego County Public Defender's Office, and he was a
member of the Association of Trial Lawyers of America and USD's Sports and Entertainment Law Society. He
also participated in USD's Thorsnes Closing Argument Competition and Senior Honors Moot Court Competition,
receiving among the highest marks for his written briefs. Mr. Sanders graduated from the University of California,
Santa Barbara in 2001 with a Bachelor of Arts degree in Sociology. He is licensed to practice law in the State
of California, and has been admitted to the U.S. District Courts for the Northern, Central, and Southern Districts
of California and the District of Colorado, as well as the U.S. Courts of Appeals for the First, Second, and Ninth
Circuits.

Marc M. Umeda
Of Counsel

Mr. Umeda co-founded the law firm and has practiced complex litigation throughout his legal career. He has
successfully prosecuted shareholder derivative and securities class actions across the country on behalf of his
shareholder clients, achieving multi-million dollar monetary recoveries, including one of the largest monetary
settlements ever in a shareholder derivative action, and securing corporate governance improvements at some
of the country's most well-known companies.

Mr. Umeda has served as lead counsel on numerous cases that obtained significant results for shareholders
and corporations, such as Staehr v. Walter, No. 02-CVG-11-0639 (Ohio Ct. C.P.-Del. Cnty. Dec. 17, 2007) ($70
million for Cardinal Health), In re Nicor, Inc. S'holder Derivative Litig., No. 02 CH 15499 (Ill. Cir. Ct.-Cook Cnty.
Mar. 29, 2005) ($33 million for the company and personnel changes against the company's executive officers
and board of directors), and In re Sanmina-SCI Corporation Shareholder Derivative Litigation, No. 1:06-CV-
071786 (Cal. Super. Ct.-Santa Clara May 15, 2009) (nearly $16.8 million to the company from the defendants
and numerous corporate governance reforms, including stricter stock option plan policies). In In re Brocade
Communications Systems, Inc. Derivative Litigation, No. 1:05-cv-041683 (Cal. Super. Ct.-Santa Clara Cnty. Jan.
28, 2010), Mr. Umeda served as lead counsel in shareholder derivative litigation arising out of a multi-year
criminal stock option backdating scheme and led the firm in preventing an inadequate settlement that would
have released defendants for no money to the company, even as the U.S. government pursued and ultimately
obtained criminal convictions against the responsible executives. The firm was eventually retained by the
company to assist in prosecuting its claims against certain former officers and directors.

Mr. Umeda has been named a Super Lawyer every year since 2009, and his leadership and dedication to
shareholder causes has also drawn recognition from judges, such the Honorable Mark R. Forcum of the Superior
Court of California, County of San Mateo, who has observed that Mr. Umeda is "an excellent lawyer" who is
committed "to do the best possible job he can for [his client]."

Mr. Umeda earned his Juris Doctor in 1998 from the University of San Diego School of Law, where he was a
member of the San Diego Law Review. Mr. Umeda graduated from the University of California, Berkeley in
1994 with a Bachelor of Arts in Political Science. He is licensed to practice law in the State of California, and
has been admitted to the U.S. District Courts for the Northern, Central, and Southern Districts of California and
the District of Colorado, as well as the U.S. Courts of Appeals for the Second, Third, Fourth, Seventh, and Ninth
Circuits.

ASSOCIATES

Jonathan D. Bobak
Associate




                                                   Page 18 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 44 of 45




Jonathan D. Bobak is a member of the new matters practice group, where he focuses on researching and
evaluating potential new cases and legal theories for liability and recovery, drafting complaints for clients, and
identifying new business opportunities.

Before joining Robbins Arroyo LLP, Mr. Bobak worked as a law clerk for a boutique San Diego law firm. Prior to
entering law school, Mr. Bobak was a Lieutenant in the U.S. Navy, last serving as Training Officer aboard the
guided-missile destroyer USS Milius, where he supervised and coordinated all training programs and events for
a crew of over 240 personnel.

Mr. Bobak received his Juris Doctor degree from the University of San Diego School of Law, where he completed
a concentration in business and corporate law. While in law school, Mr. Bobak served as comments editor of
the San Diego International Law Journal, and as a judicial extern for the Honorable Mitchell D. Dembin of the
U.S. District Court for the Southern District of California and the Honorable Alan G. Lance, Sr. of the U.S. Court
of Appeals for Veterans Claims. Mr. Bobak graduated from Miami University with a Bachelor of Arts degree in
International Studies and German.

Emily R. Bishop
Associate

Emily R. Bishop focuses her practice on representing individual and institutional shareholders in complex
litigation, including shareholder derivative actions and securities fraud class actions.

Ms. Bishop is a member of the San Diego County Bar Association.

Ms. Bishop received her Masters of Laws in Taxation from University of San Diego and her Juris Doctor from
University of San Diego School of Law, where she graduated cum laude. During her time in law school, Ms.
Bishop served as the articles editor for the San Diego International Law Journal and interned at several boutique
litigation law firms. Ms. Bishop earned her Bachelor of Business Administration degree in Economics and Real
Estate and a Bachelor of Arts in Political Science from the University of San Diego.

Darnell R. Donahue
Associate

Darnell R. Donahue concentrates his practice on shareholder rights and whistleblower litigation. Mr. Donahue is
a member of the firm’s new matters practice group, evaluating the viability of cases and initiating litigation on
behalf of the firm's clients. Mr. Donahue also works closely with the firm's business development department to
educate shareholders and other potential plaintiffs about the firm's practice areas and assist with onboarding
new clients.

Prior to joining Robbins Arroyo LLP, Mr. Donahue served as deputy general counsel at a Chicago-based
consulting firm and as an advance coordinator for a Chicago mayoral campaign that successfully elected the
candidate to office. Prior to practicing law, Mr. Donahue worked for six years at securities litigation firm Robbins
Geller Rudman & Dowd LLP, where he served public and private investor clients in the institutional investor
relations group.

Mr. Donahue obtained his Juris Doctor degree from Boston College Law School. While in law school, he served
as a judicial extern for the Honorable Thomas J. Whelan of the United States District Court for the Southern
District of California. Mr. Donahue earned his Masters of Arts degree in African Area Studies from the University
of California, Los Angeles, and his Bachelor of Arts degree in African Studies form the Pitzer College. He is
licensed to practice in the State of California and State of Illinois.

Leonid Kandinov
Associate

Leonid Kandinov represents individual and institutional investors and consumers in complex litigation. His


                                                  Page 19 of 20
         Case 4:16-cv-05541-JST Document 278-10 Filed 06/27/19 Page 45 of 45




practice areas include shareholder rights, securities fraud, consumer protection, and antitrust matters.

Mr. Kandinov currently serves the firm primarily in a business development capacity. Combining his depth of
knowledge and passion for shareholder rights law with his approachable demeanor, Mr. Kandinov is the first
point of contact for the firm's clients, educating clients about the litigation process and evaluating potential new
cases. Prior to this role, Mr. Kandinov served for two years on one of the firm's litigation teams and three years
in its new matters group, where he researched and evaluated factual and legal theories for liability and recovery
and drafted complaints for clients. For his efforts, Mr. Kandinov has been recognized as a Super Lawyer Rising
Star (2016-2018).

Mr. Kandinov earned his Juris Doctor degree from the University of California at Davis School of Law, where he
completed the Public Service Law Program. He received the Witkin Award for Academic Excellence in
Accounting for Lawyers and was an associate editor for the Business Law Journal. He also served as a judicial
extern for the Honorable Ronald H. Sargis at the U.S. Bankruptcy Court in the Eastern District of California and
as a law clerk for the U.S. Attorney's Office, Southern District of California. Mr. Kandinov was also a summer
associate and investigative analyst at Robbins Arroyo LLP. Mr. Kandinov graduated summa cum laude with a
Bachelor of Arts in Political Science from San Diego State University and was Valedictorian of his class. He is
licensed to practice law in the State of California, and has been admitted to the U.S. District Courts for the
Northern, Central, and Southern Districts of California, and the U.S. Court of Appeals for the Ninth Circuit. Mr.
Kandinov is fluent in Russian.

Steven M. McKany
Associate

Steven M. McKany dedicates his practice to representing plaintiffs in complex litigation, including shareholder
derivative actions, consumer class actions, and antitrust litigation. Prior to joining Robbins Arroyo LLP, Mr.
McKany was an associate at a boutique firm where he represented clients in a variety of matters, including
complex construction defect, personal injury, and medical malpractice. Mr. McKany also worked for a law firm
specializing in complex class and private actions related to shareholder derivative and securities litigation.

Mr. McKany earned his Juris Doctor degree from Saint Louis University School of Law, where he graduated cum
laude. During law school, Mr. McKany served as a legal intern for the Missouri State Public Defender and San
Diego Public Defender's Office. Mr. McKany earned his Bachelor of Arts degree from San Diego State
University. He is licensed to practice law in the State of California, and has been admitted to the U.S. District
Courts for the Northern, Central, Southern, and Eastern Districts of California, and the District of Colorado.

Steven R. Wedeking
Associate

Steven Wedeking has spent most of his legal career representing the interests of plaintiff clients, and currently
concentrates his practice on shareholder rights litigation.

Mr. Wedeking first joined Robbins Arroyo LLP in 2005 as a law school graduate. Mr. Wedeking then decided to
strike out on his own and spent 12 years representing plaintiffs in personal injury and eviction matters. Mr.
Wedeking has substantial litigation experience, handling cases from inception through trial. He has conducted
arbitrations, mediations, and settlement negotiations.

Mr. Wedeking earned his Juris Doctor degree at the University of San Diego School of Law. While in law school,
Mr. Wedeking served on the San Diego Law Review, won Best Team in the 2004 ATLA Intramural Mock Trial
Competition, and clerked for the Office of General Counsel of the Department of the Navy. Upon graduation,
Mr. Wedeking was presented with the 2004 International Academy of Trial Lawyers Award for Excellence in
Advocacy and Procedure. Mr. Wedeking received his Bachelor of Arts degree from the University of Texas. He
is licensed to practice in the State of California, and has been admitted to the U.S. District Courts for the
Northern, Central, and Southern Districts of California.



                                                  Page 20 of 20
